Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 1 of 69




                        EXHIBIT HAH
              Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 2 of 69
                                                                                                                                      iI
                                                                                                                                      i
                                                                                                                                       i
                                                                                                    ,or             *                 i
                                                                                               ,I                   r"
                               (lllnmmnntnealtb of 3Benlt8pltlatgged a ?8 82"?\                                                        I
                                    CITY AND COUNTY oF PHILADELPIQ   /       is II                                                     E
                                                                                                                           /
                                                                             I
                                                                          27 l
                                                                                                                                       ii
                                                                                           .
                                                                                        ' ,\

                                                                              ?/s                                                     !I
                                                                   COURT OF COMM
Cassidy Pyser                                                                                                                         i
                                                                                                                                      I
3228 Ellington Court                                               November Term, 2018
Bensalem, PA 19029

                 vs.                                               No.

Kutztown University of Pennsylvania
15200 Kutztown Road
Kutztown, PA 19530
and
Aramark Food and Support Service Group, Inc.
l lol Market Street
Philadelphia, PA 19107




To:(I)   Kutztown University of Pennsylvania       Aramark Food and Support Services Group, Inc.
         15200 Kutztown Road                       l lol Market Street
         Kutztown, PA 19530                        Philadelphia, PA 19107


You are notified that the Plaintiffs(2)
Usted esta avisado we el demandanlea)

Cassidy Pyser

Has (have) commenced an action against you.
Ha (han) iniciado 1010 accion en contra soya.




                                                        JOSEPH H. EVERS
                                                           Prolhonorary
                                                                                           ,»~ 4549357 », "'*=~.
                                                                              4'           A~ =_~ .. . 9. 4
                                          BY                              / <'z'<'*'*2f"""                 4;.   °-'==-'§8»*-`\
                                                                                                    9 ..~¥=<.~.=<



                                                                                           .                                   '"'

                                          Date                           1
                                                                                   se                     I .T"
                                                                         "8 `-
                                                                          °'=$;.                           ' 1 , 4I 4 J'       3*
                                                                         \'» -~                                     ..5-;¥)' 4-''*
(I)Name(s) of Defendant(s)
(2)Name(s) of Plaintiff(s)
                                                                                                                 Case ID: 181103001
Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 3 of 69



                                                                                        I
                                                                                        8


                                                                                        8

                                                                                        a

                                                                                        II



                                                                                        E
                                                                                        *.




                                                                                        I
                                                                                         f
                                                                                        ,a

                                                                                        E




                            Court of Common Pleas

                             November Term, 2018

                             No.

                                   Cassidy Pyser
                                                                                             .
                                                                                         .....




                                        vs.                                              ......
                                                                                          .
                                                                                          .
                                                                                          ..  .
                                                                                          ..




                       Kutztown University of Pennsylvan                                    ...
                                                                                              ...
                                                                                              .


                                     And                                                 ......
                                                                                            .

                  Aramark Food and Support Services Group, Inc.                             ..
                                                                                            ..
                                                                                            .....
                                                                                            .
                                                                                            .
                                                                                            .
                                                                                            .

                                                                                         i
                                                                                         I. ...




                                                                                            ..
                                                                                            ..
                                                                                            .
                                                                                            .
                                                                                            .
                                                                                            ..




                                                                                            ..


                                                                                            ..




                                                                                            ..
                                                                                            ..




                                                                   Case ID: 181103001
Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 4 of 69




                        EXHIBIT "BH
Civil Docket   5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 5 of 69 Page l of17
             Report
          Case



                                                                              No items in CartI I L¢GCUT    jbanonis

                                                                                          civil Docket Report
                                                  A $5 Convenience fee will be added to the transaction at checkout.
 Case Description

   Case ID:       181103001
   Case Caption: PYSER VS KUTZTOWN UNIVERSITY OF PENNSYLVANIA ETAL
   Filing Date:   Tuesday , November 27th, 2018
   Court:         MAJOR JURY-COMPLEX
   Location:      City Hall
   Jury:          JURY
   Case Type:     PERSONAL INJURY - OTHER
   Status:        NOT OF REMOVAL TO US DIST CT

 Related Cases

 No related cases were found.

 Case Event Schedule

 No case events were found.

 Case motions

 No case motions were found.

 Case Parties

                                                Expn
       Seq #                     Assoc                         Type                Name
                                                Date
            1                                                  ATTORNEY            EPSTEIN, ALAN B
                                                               FOR PLAINTIFF
  Address: SPECTOR GADON                         Aliases: none
           & ROSEN
           1635 MARKET
           STREET, 7TH
           FLOOR
           PHILADELPHIA PA
           19103
           (215)241-8832


            2                           1                      PLAINTIFF           PYSER, CASSIDY
                I                           I              I                                                           I


https ://fj defile .phila. gov/efsf] d/zk_fj d_pub1ic_qry_03 .zp_dktrpt_frames                           1/24/2020
Civil Docket
         CaseReport
               5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 6 of 69 Page 2 of 17

                                                                                                      3
                                                                                                      g

                                                                                                      2

  Address: 3228 ELLINGTON                Aliases: none                                                I

           CT                                                                                         t


           BENSALEM PA
           19029                                                                                      E



                                                                                                      F


           3                        8               DEFENDANT             KUTZTOWN
                                                                          UNIVERSITY OF               r
                                                                                                      E


                                                                          PENNSYLVANIA                8

                                                                                                      E



  Address: 15200 KUTZTOWN                Aliases: none                                                I
           RD                                                                                         8
           KUTZTOWN PA                                                                                ;

           19530                                                                                      1
                                                                                                      3..
                                                                                                           ...
                                                                                                           ..
                                                                                                           ...
                                                                                                           ....
                                                                                                      i.
                                                                                                      8

           4                        6               DEFENDANT             ARAMARK                     F
                                                                                                          .......

                                                                          EDUCATIONAL
                                                                                                      1
                                                                                                           ..


                                                                                                      I..
                                                                                                           ..
                                                                                                           ..
                                                                                                           ..




                                                                                                       ..
                                                                          SERVICES LLC                ,:
                                                                                                      I
  Address: 1101 MARKETST                 Aliases: none
           PHILADELPHIA PA
           19107                                                                                      .......
                                                                                                      I
                                                                                                       n
                                                                                                       r


                                                                                                      i
                                                                                                      1
           5                            18-AUG-     TEAM LEADER           YOUNGE, JOHN M
                                        2019
                                                                                                       ......
                                                                                                          .....




  Address : 485 CITY HALL                Aliases: none
            PHILADELPHIA PA                                                                           .....
            19107
            (215)686-7363                                                                             .......


                                                                                                           ....
           6                                        ATTORNEY              BANONIS, JASON
                                                    FOR
                                                    DEFENDANT
  Address: Marshall Dennehey             Aliases: none
           Warner
           4905 West Tilghman
           St
           Suite 300
           Allentown PA 18104
           (484)895-2300


           7                        1               ATTORNEY              ASHRAFZADEH-KIAN1




https://fjdefi1e.phi1a.gov/efsi]d/zk_tjd_public_q1y_03.zp_dktrpt_frames                   1/24/2020
Civil Docket
         CaseReport
               5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 7 of 69 Page 3 of 17



                                                        FOR PLAINTIFF          JOHAN A
  Address: 1635 MARKET                      Aliases : none
                STREET
                7TH FLOOR
                PHILADELPHIA PA
                19103
                (215)241-8887


            8                                           ATTORNEY               KAMPF, MEGAN K
                                                        FOR
                                                        DEFENDANT
  Add less : PA OFFICE OF                   Aliases: none
             ATTORNEY
             GENERAL
             LITIGATION
             SECTION
             1000 MADISON AVE

                NORRISTOWN PA
                17403
                (610)631 -5969


            9                                           TEAM LEADER            COHEN, DENIS P
  Address : 658 CITY HALL                   Aliases: none
            PHILADELPHIA PA
            19107
            (215)686-7048


          10                                            DEFENDANT              VANDERPOOL,
                                                                               MELISSA
  Address : C/O KUTZTOWN                    Aliases: none
            UNIVERSITY
            15200 KUTZTOWN
            ROAD
            KUTZTOWN PA
            19530


          11                                            DEFENDANT              REASONER, DESIREE
  Address: C/O KUTZTOWN                     Aliases: none
           UNIVERSITY



https://fj defile phila. gov/efsfj d/zk_fj d_public_qry 03 .zp_dktrpt_frames                 1/24/2020
Civil Docket
         CaseReport
               5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 8 of 69 Page 4 of 17



               15200 KUTZTOWN
               ROAD
               KUTZTOWN PA
               19530


          12                                        DEFENDANT             PENA, JOSE
  Address: C/O KUTZTOWN                  Aliases: none                                              4

           UNIVERSITY                                                                               5

           15200 KUTZTOWN                                                                           §
                                                                                                    xi


           ROAD
           KUTZTOWN PA
           19530                                                                                    2?

                                                                                                    9:




                                                                                                    e
                                                                                                    g



          13                                        DEFENDANT             DOE (CAMPUS
                                                                          SECURITY POLICE           ......
                                                                          OFFICERS), JOHN
                                                                                                     ...
                                                                                                     . .
                                                                                                     ..


  Address : C/O KUTZTOWN                 Aliases: none
            UNIVERSITY                                                                              ..........
                                                                                                    ....
            15200 KUTZTOWN                                                                          .......
            ROAD                                                                                     ..
                                                                                                    .......
            KUTZTOWN PA                                                                              ...
            19530
                                                                                                    .....




                                                                                                     .....




          14                                        DEFENDANT             MACK, PAUL
  Address: C/O ARAMARK                   Aliases: none
           FOOD & SUP/SERV                                                                          ...
                                                                                                    ...
           GR
           15200 KUTZTOWN
           ROAD
           KUTZTOWN PA
           19530


          16                                        DEFENDANT             WALLACE,
                                                                          CHRISTOPHER
  Address: CIO ARAMARK                   Aliases: none
           FOOD & SUP/SERV
           GR
           15200 KUTZTOWN
           ROAD
           KUTZTOWN PA




https://ijdefile.phila.gov/efsf]d/zk_tjd_pub1ic_qry_03.zp_dktrpt_frames                 1/24/2020
                                                                                                     I
Civil Docket
         CaseReport
               5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 9 of 69 Page 5 of 17



               19530


          16                        8               ATTORNEY              BRADFORD, KEVIN R
                                                    FOR
                                                    DEFENDANT
  Address: 1600 ARCH ST                  Aliases: none
           3RD FLOOR
           PHILADELPHIA PA
           19103
           (215)560-2262
                                                                                                       Q




 Docket Entries
                                                                                                        ........
  Filing                                                              Disposition Approval/
                   Docket Type                   Filing Party
  Date/Time                                                              Amount Entry Date              »


                                                                                                          ....
                                                                                                           .
                                                                                                          ..
                                                                                                           ...


  27-NOV-2018 ACTIVE CASE                                                         28-NOV-2018           r ....
                                                                                                          ...




  06:37 PM                                                                        03216 PM              ....
         Docket                                                                                         ...
                 E-Filing Number: 1811053676
          Entry:                                                                                       I........




  27-NOV-2018 COMMENCEMENT                       EPSTEIN, ALAN                    28-NOV-2018
  06:37 PM    CIVIL ACTION JURY                  B.                               03:16 PM
   Documents :     Final Cover

         Docket                                                                                          .......

                  none.
          Entry :


  27-NOV-2018 PRAE TO ISSUE WRIT                 EPSTEIN, ALAN                    28-NOV-2018
  06:37 PM    OF SUMMONS                         B                                03:16 PM
   Documents: Praecipe to Issue Writ of Summons - Pvser.pdf
                   Writ of Summonspdf

         Docket PRAECIPE TO ISSUE WRIT OF SUMMONS FILED. WRIT OF
          Entry : SUMMONS ISSUED.


  27-NOV-2018 JURY TRIAL                         EPSTEIN, ALAN                    28-NOV-2018
  06:37 PM    PERFECTED                          B                                03:16 PM

         Docket
                                                                                                             E




                                                                                                   I

                                                                                                           i,


https://fjdefile.phila.gov/efsfjd/zk_t]d_public_qry_03.zp_dktrpt_frames                1/24/2020
Civil Docket
         CaseReport
               5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 10 of 69 Page 6 of 17



          Entry: 12 JURORS REQUESTED.


  27-NOV-2018 WAITING TO LIST CASE EPSTEIN, ALAN                          28-NOV-2018
  06:37 PM    MGMT CONF            B                                      03:16 PM
         Docket
                 none.
          Entry:


  07-JAn-2019 PRAECIPE TO REISSUE EPSTEIN, ALAN                           07-JAN-2019
  10:53 AM    SUMMONS             B                                       11:27 AM
   Documents: Praecipe to Reissue Summons.pdf
                   Writ of Summons.pdf

         Docket PREACIPE TO REISSUE WRIT OF SUMMONS FILED. WRIT REISSUED.                  I
                                                                                           l
          Entry: (FILED ON BEHALF OF CASSIDY PYSER)
                                                                                             ..
                                                                                             ...
                                                                                              .
                                                                                             ..
                                                                                             .



                                                                                           ....
  07-FEB-2019 PRAECIPE TO REISSUE EPSTEIN, ALAN                           07-FEB-2019
  08:47 AM    SUMMONS             B                                       09:49 AM
   Documents: 2nd Praecipe to Reissue Writ of Summons.pdf
                   Writ of Summons ll.pdf
                                                                                           ..
                                                                                            ...
                                                                                            ..
                                                                                            .
                                                                                           ..
                                                                                           ..



                                                                                           ..................
                                                                                           ...



         Docket PREACIPE TO REISSUE WRIT OF SUMMONS FILED. WRIT REISSUED.
          Entry: (FILED ON BEHALF OF CASSIDY PYSER)                                        ....
                                                                                            .....
                                                                                            .....
                                                                                            .....
                                                                                            .....




  08-FEB-2019 LISTED FOR CASE                                             08-FEB-2019      ...
                                                                                           ......
  10:33 AM    MGMT CONF                                                   10:33 AM          .....




         Docket
                 none.
          Entry:
                                                                                             .....




  12-FEB-2019 NOTICE GIVEN                                                12-FEB-2019
  12:30 AM                                                                12:30 AM
         Docket
                 none.
          Entry:


  04-MAR-2019 ENTRY OF                              BANONIS,              04-MAR-2019
  11:57 AM    APPEARANCE                            JASON                 11:57 AM
                                                                                             I
   Documents:      Pvser - Entre, iurv demand.pdf

         Docket ENTRY OF APPEARANCE OF JASON BANONIS FILED. (FILED ON



https://fjdefile.phila.gov/efsf]d/zk_fjd_public_qry_03.zp_dktrpt_frames        1/24/2020
Civil Docket
         CaseReport
               5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 11 of 69 Page 7 of 17



           Entry: BEHALF OF ARAMARK FOOD AND SUPPORT SERVICES GROUP INC)


  04-mAR-2019 JURY TRIAL                             BANONIS,                    04-MAR-2019
  11:57 AM    PERFECTED                              JASON                       11:57 AM
          Docket
                  12 JURCRS REQUESTED.
           Entry:


  04-MAR-2019 RULE TO FILE                           BANON8,                     05-MAR-2019
  03:21 PM    COMPLAINT                              JASON                       10:01 AM
   Documents:        Pvser - Praecipe, Rule to File Complaintpdf

                  PRAECIPE AND RULE FILED UPON CASSIDY PYSER TO FILE A
          Docket COMPLAINT WITHIN TWENTY (20) DAYS OR SUFFER JUDGMENT OF
           Entry: NON PROS FILED. (FILED ON BEHALF OF ARAMARK FOOD AND
                  SUPPORT SERVICES GROUP INC)
                                                                                                  ....
                                                                                                  ..




                                                                                                    ...
                                                                                                   ..
                                                                                                    ...


  04-MAR-2019 PLF CONTINUANCE                                                    04-mAR-2019      .........
                                                                                                  ......
  03:31 PM    REQ APPROVED                                                       03:31 PM
          Docket                                                                                  .....
                  none.
           Entry:                                                                                  ....
                                                                                                   ...




                                                                                                  ..
                                                                                                  .
                                                                                                  ..
                                                                                                  ..




  04-MAR-2019 LISTED FOR CASE                                                    04-MAR-2019      ....


  03:32 PM    MGMT CONF                                                          03:32 PM
          Docket
                  none.
           Entry:
                                                                                                  .......
                                                                                                  .....




                                                                                                  .......



  05-MAR-2019 PRAECIPE TO REISSUE EPSTEIN, ALAN                                  05-MAR-2019
  10:26 AM    SUMMONS             B                                              02:23 PM
   Documents : 3rd Praecipe to Reissue Writ of Summons l.pdf
                     Writ of Summons lll.pdf
                                                                                                   .....




          Docket PREACIPE TO REISSUE WRIT OF SUMMONS FILED. WRIT REISSUED.
           Entry: (FILED ON BEHALF OF CASSIDY PYSER)


  06-MAR-2019 NOTICE GIVEN                                                       06-mAR-2019
  12:30 AM                                                                       12:30 AM

          Docket none.



https ://in defile .phila. gov/efsfj d/zk_fj d_pub1ic_qry_03 .zp_dktrpt_frames        1/24/2020
Civil Docket
         CaseReport
               5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 12 of 69 Page 8 of 17



           Entry:


  18-MAR-2019 ENTRY CF                                 ASHRAFZADEH-             18-mAR-2019
  04:33 PM    APPEARANCE-CO                            KIAN, JOHAN A            04:36 pM
              COUNSEL
   Documents: Entrv of Appearance (Johan Kian).pdf

          Docket ENTRY OF APPEARANCE OF JOHAN A ASHRAFZADEH-KIAN AS CO-
           Entry : COUNSEL FILED. (FILED ON BEHALF OF CASSIDY PYSER)


  20-MAR-2019 NOTICE GIVEN                                                      20-MAR-2019
  12:30 AM                                                                      12:30 AM
          Docket
                   none.
           Entry :


  25-mAR-2019 STIPULATION FILED                        BANONlS,                 25-MAR-Z019
  12:39 pM                                             JASON                    12:49 PM
   Documents : Pyser - Stip to correct identitv.pdf

          Docket STIPULATICN TO CORRECT IDENTITY FILED. (FILED ON BEHALF OF
           Entry: ARAMARK FOOD AND SUPPORT SERVICES GROUP NC)


  25-MAR-2019 ENTRY OF                                 KAMPF, MEGAN             25-MAR-2019
  01125 PM    APPEARANCE                               K                        01:27 PM
   Documents : EOA Pvser.pdf

          Docket ENTRY OF APPEARANCE OF MEGAN K KAMPF FILED. (FlLED ON
           Entry: BEHALF OF KUTZTOWN UNIVERSITY OF PENNSYLVANIA)


  25-mAR-2019 RULE TO FILE                             KAMPF, MEGAN             25-MAR-2019
  01:28 PM    COMPLAINT                                K                        02:27 PM
   Documents: Praecipe for Rule to File Complaint.docx.pdf.pdf

                  PRAECIPE AND RULE FILED UPON CASSIDY PYSER TO FILE A
          Docket COMPLAINT WITHIN TWENTY (20) DAYS OR SUFFER JUDGMENT OF
           Entry: NON PROS FILED. (FILED ON BEHALF OF KUTZTOWN UNIVERSITY
                  OF PENNSYLVANIA)


                    1                              I


https ://in defile .phil. gov/efsfj d/zk_fj d_pub1ic_qry_03 .zp_dktrpt_frames        1/24/2020
Civil Docket
         CaseReport
               5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 13 of 69 Page 9 of 17
                                                                                           l8
                                                                                           E

                                                                                           g


 25-MAR-2019 ACCEPTANCE OF                          ASHRAFZADEH-          26-MAR-2019
                                                                                           L


                                                                                           s

 04:47 PM    SERVICE FILED                          KIAN, JOHAN A         09:12 AM         3
                                                                                           §




   Documents:      Affidavit of Service (Aramarkypdf                                       E
                                                                                           E
                                                                                           x
                                                                                           5
                                                                                           3
                                                                                           E


                  SERVICE OF PLAINTIFF'S WRIT OF SUMMONS ACCEPTED BY JASON
         Docket
                  BANONIS AND ARAMARK EDUCATIONAL SERVICES, LLC ON
          Entry :
                  03/25/2019 FILED. (FILED ON BEHALF OF CASSIDY PYSER)                     E
                                                                                           g

                                                                                           E
                                                                                           E



 27-MAR-2019 NOTICE GIVEN                                                 27-MAR-2019
 12:30AM                                                                  12:30AM           9




         Docket
                 none.
          Entry:


  04-APR-2019 SHERIFF'S SERVICE                     EPSTEIN, ALAN         04-APR-2019
  04:02 PM                                          B                     04:07 PM
   Documents:      Affidavit of Service (Kutztown Universitv).pdf

                   DEPUTIZED SERVICE OF PLAINTIFF'S WRIT OF SUMMONS UPON                    I
         Docket
                 KUTZTOWN UNIVERSITY OF PENNSYLVANIA BY SHERIFF OF BERKS
                                                                                            U


          Entry:                                                                            I
                                                                                            E




                   COUNTY ON 03/08/0019. (FILED ON BEHALF OF CASSIDY PYSER)
                                                                                                .
                                                                                                .
                                                                                                ..
                                                                                                 .
                                                                                                ..
                                                                                                ...


                                                                                                ..
                                                                                                ...
                                                                                            i   ..


  29-APR-2019 PLF CONTINUANCE                                             29-APR-2019
                                                                                                 ....
                                                                                                 .
                                                                                            ;

  11 :46 AM   REQ APPROVED                                                11 :47 AM               .
                                                                                                 ..
                                                                                                  ..
                                                                                                 .



         Docket
                 none.
          Entry:                                                                            I...
                                                                                                ......
                                                                                                ...
                                                                                                ...




  29-APR-2019 LISTED FOR CASE                                             29-APR-2019       .....
  11:47 AM    MGMT CONF                                                   11 :47 AM
         Docket
                 none.
          Entry:


  01-MAY-2019 NOTICE GIVEN                                                01-MAY-2019
  12:30 AM                                                                12130AM
         Docket
                 none.
          Entry:

                                                                                                  1

  18-JUN-2019 CMCF RESCHEDULED                      SULLIVAN,             18-JUN-2019



https://tjdefile.phila.gov/efsi]d/zk_fjd_public_qry_03.zp_dktrpt_frames        1/24/2020
Civil Docket
         CaseReport
               5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 14 of 69Page 10 of 17



 l 01:43 PM         laY COURT                         JOAN                  l 01;44 PM
         Docket
                         none.
          Entry :


  18-JUn-2019 LISTED FOR CASE                                                   18-JUN-2019
  01:44 PM    MGMT CONF                                                         01:44 PM
         Docket
                 none.
          Entry:


  18-JUN-2019 NOTICE GIVEN                                                      18-JUN-2019
  01244 PM                                                                      01:44 PM
   Documents : NOTGV 30.Ddf

         Docket
                  none.
          Entry :


  18-JUn-2019 NOTICE GIVEN UNDER                                                31-JUL-2019
  01:45 PM    RULE 236                                                          02:34 PM
         Docket NOTICE GIVEN ON 31-JUL-2019 OF NOTICE GIVEN ENTERED ON 18-
          Entry: JUN-2019.


  20-JUN-2019 NOTICE GIVEN                                                      20-JUN-2019
  12:30 AM                                                                      12:30 AM
         Docket
                 none.
          Entry:


  28-JUN-2019 CASE RESCHEDULED                        LAWLCR, BRIAN             28-JUN-2019
  12:17 PM    BY COURT                                                          12:17 PM
         Docket
                  APLF TO FILE COMPLAINT.
          Entry :


  28-JUN-2019 LISTED FOR CASE                                                   28-JUN-2019
  12:18 PM    MGMT CONF                                                         12:18 PM
         Docket
                 none.
          Entry:

                    II                           II                    l    I




https://fj defi1e.phi1a.gov/efsfjd/zk_i] d_public_qry_03.zp_dktrpt frames            1/24/2020
                                                                                            l


Civil Docket
         Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 15 of 69Page II 0f17
             Report



 28-JUN-2019 NOTICE GIVEN                                                 28-JUN-2019
 12:18 PM                                                                 12:18 PM
  Documents:       CLNGV 34.odf
                                                                                            E

                 THE CASE MANAGEMENT CONFERENCE FOR THE ABOVE                               I
                 CAPTIONED MATTER HAS BEEN RESCHEDULED FOR Monday, July
                 29, 2019, AT 03:00 PM, IN Case Management Center, Run 613, CITY
                 HALL. NO FURTHER CONTINUANCES WILL BE GRANTED ABSENT
                 EXIGENT CRCUMSTANCES. COUNSEL FOR PLAINTIFF IS DIRECTED
                 TO SERVE A COPY OF THIS NOTICE ON ANY UNREPRESENTED
                 PARTY AND ANY ATTORNEY ENTERING AN APPEARANCE
         Docket SUBSEQUENT TO THE ISSUANCE OF THIS NOTICE. COUNSEL MUST
          Entry: BE PREPARED TO ADDRESS ALL RELEVANT ISSUES. IF THE CASE
                 SETTLED PRIOR TO THE CONFERENCE, ELECTRONICALLY FILE A                         L

                 SETTLEMENT LETTER. TO FILE THE LETTER ELECTRONICALLY,                          l



                 ACCESS THE "EXISTING CASE" SECTION OF THE COURT'S
                 ELECTRONIC FILING SYSTEM. SELECT "CONFERENCE
                 SUBMISSIONS" AS THE FILING CATEGORY. SELECT "SETTLEMENT
                 LETTER" AS THE DOCUMENT TYPE. QUESTIONS CONCERNING THIS
                 NOTICE AND ITS CONTENTS SHALL BE REFERRED TO 215-686-3710.
                                                                                                r....
                                                                                                I
                                                                                                l




  02-JUL-2019 NOTICE GIVEN                                                02-JUL-2019
  12:30 AM                                                                12:30 AM              ...
                                                                                                ...




         Docket                                                                                 ....

                 none.                                                                          ...
          Entry:
                                                                                                .
                                                                                                .
                                                                                                ..




                                                                                                ...
  29-JUL-2019 WAITING TO LIST RULE LAWLOR, BRIAN                          29-JUL-2019           .
  03:13 PM    DATE                                                        03:14 PM              .......

         Docket NO COMPLAINT FILED.
          Entry:


  31-JUL-2019 LISTED RULE                                                 31-JUL-2019
  10:52 AM    RETURNABLE DATE                                             10:52 AM
   Documents:      CLLRR a7.pdf

                 A RULE IS HEREBY ISSUED TO SHOW CAUSE WHY THIS MATTER
                 SHOULD NOT BE NON-PROSSED FOR FAILURE TO FILE A
         Docket COMPLAINT IN A TIMELY MANNER. RULE RETURNABLE THE 21ST
          Entry: DAY OF AUGUST 2019 AT 2:00 P.M. IN COURTROOM 483, CITY HALL,
                 PHILADELPHIA, PENNSYLVANIA. ALL COUNSEL AND
                 UNREPRESENTED PARTIES SHALL APPEAR UNLESS THE CASE IS
                 SETTLED OR WITHDRAWN, IN WHICH CASE COUNSEL MUST NOTIFY



https://ijdefi1e.phila.gov/efsf]d/zk_fjd_public_qry_03.zp_dktrpt_frames         1/24/2020
                                                                                                  s



Civil Docket
         CaseReport
              5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 16 of 69Page 12 of 17
                                                                                                  E



                                                                                                  E
                                                                                                  §
                                                                                                  E



                   THE COURT IMMEDIATELY IN WRITING.                  BY THE COURT: YOUNGE,
                                                                                                  3




                   J. 07/3012019                                                                  8


                                                                                                  8
                                                                                                  18

                                                                                                  F
                                                                                                  8
  31-JUL-2019      NOTICE GIVEN UNDER                                           01-AUG-2019       F




  10:52 AM         RULE 236                                                     09:24 AM
         Docket NOTICE GIVEN ON 01-AUG-2019 OF LISTED RULE RETURNABLE                             g
          Entry: DATE ENTERED ON 31-JUL-2019.                                                     E
                                                                                                  E
                                                                                                  11
                                                                                                  8
                                                                                                  8

                                                                                                  Q




  13-AUG-2019 CASE RESCHEDULED                   YOUNGE, JOHN                   13-AUG-2019
                                                                                                  4




  12:19 PM    BY COURT                           M                              12:19 PM          1
                                                                                                  I.

         Docket
                                                                                                  L


                 none.
          Entry:


  13-AUG-2019 LISTED RULE                                                       13-AUG-2019
  12:21 PM    RETURNABLE DATE                                                   12:21 PM
   Documents: CLLRR 41.pdf

                 IT IS HEREBY ORDERED AND DECREED, THAT THE RULE TOS                                  ...
                 SHOW CAUSE WHY THIS MATTER SHOULD NOT BE NON-PROSSED
                                                                                                      .......
                 FOR FAILURE TO FILE A COMPLAINT IS RESCHEDULED TO BE                                 .......
                 HEARD BY THE HONORABLE DENIS p. COHEN ON AUGUST 21ST,
         Docket                                                                                       ......
                 2019 AT 2:00 PM., IN COURTROOM 480, CITY HALL, PHILADELPHIA,
          Entry:                                                                                       .......
                 PA. ALL OTHER TERMS AND CONDITIONS SET FORTH IN JUDGE
                 YOUNGE'S RULE TO SHOW CAUSE DATED JULY 30, 2019 SHALL                                ...
                 REMAIN IN FULL FORCE AND EFFECT. BY THE COURT: COHEN, J.                             ......
                 08/12/2019


  13-AUG-2019 NOTICE GIVEN UNDER                                                14-AUG-2019
  12:21 PM    RULE 236                                                          02:07 PM
         Docket NOTICE GIVEN ON 14-AUG-2019 OF LISTED RULE RETURNABLE
          Entry: DATE ENTERED ON 13-AuG-2019.


  30-SEP-2019 JUDGMENT OF NON                    COHEN, DENIS                   30-SEP-2019
  10:36 AM    PROS ENTERED                       p                              10:37 AM
   Documents:      WSNPR 43.Pdf

         Docket NON-PROS ENTERED FOR FAILURE TO FILE A COMPLAINT.                     BY
          Entry: THE COURT: COHEN, J. 09/30/2019

                                                                                              I          »




https://tjdefile.phi1a.gov/efsf]d/zl<_fjd_public_qry_03.zp_dktrpt_frames              1/24/2020
                                                                                            s
Civil Docket
         CaseReport
               5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 17 of 69Page 13 of 17    4




  30-SEP-2019 NOTICE GIVEN UNDER                                           01-OCT-2019
  10:36 AM    RULE 236                                                     01:47 PM
         Docket NOTICE GIVEN ON 01-OCT-2019 OF JUDGMENT OF NON PROS
          Entry: ENTERED ENTERED ON 30-SEP-2019.


  10-OCT-2019 PETITION TO OPEN                   EPSTEIN, ALAN             10-OCT-2019
  10:35AM     JUDGMENT                           B                         10:40AM
   Documents: ORDER PYSER.1.Ddf                                                             V




                   PETITION PYSER.Ddf
                                                                                            I

                                                                                            K




                   VERIFICATION.pdf                                                         iE
                   Motion CoverSheet Form                                                   Ii


         Docket 72-19101472 RESPONSE DATE 10/30/2019. (FILED ON BEHALF OF                   i,
                                                                                            1
          Entry: CASSIDY PYSER)                                                             .
                                                                                            II,
                                                                                             :
                                                                                                8
                                                                                            I
                                                                                            I
                                                                                                ....
                                                                                                .


  01-NOV-2019 MOTION ASSIGNED                                              01-NOV-2019          ........
                                                                                                ......
  10:56 AM                                                                 10:56AM              ....
                                                                                                    ..
                                                                                                    ..
                                                                                            I
                                                                                                    ..
                                                                                                    .




         Docket 72-19101472 PETITION TO OPEN JUDGMENT ASSIGNED TO JUDGE:                        5


                                                                                                l




          Entry: COHEN, DENIS p. ON DATE: NOVEMBER 01, 2019
                                                                                            L

                                                                                            I



                                                                                                i
                                                                                            E
                                                                                            I
                                                                                                §



  04-NOV-2019 ORDER ENTERED/236                  COHEN, DENIS              04-NOV-2019          ....
  03:21 pM    NOTICE GIVEN                       p                         03:21 PM         ...
   Documents: ORDER 47-Ddf

                 72-19101472 IT IS HEREBY ORDERED AND DECREED THAT THE
                 PETITION TO OPEN JUDGMENT OF NON PROS IS GRANTED.                              ...
                                                                                                ...
         Docket
                 PLAINTIFF SHALL FILE THE COMPLAINT ATTACHED TO THE
          Entry:
                 PETITION WITHIN TEN (10) DAYS OF THE ENTRY OF THIS ORDER.
                 BY THE COURT: COHEN, J. 11/04/2019


  04-NOV-2019 NOTlCE GIVEN UNDER                                           05-NOV-2019
  03:21 PM    RULE 236                                                     01:44 PM
         Docket NOTICE GIVEN ON 05-NOV+2019 OF ORDER ENTERED/236 NOTICE
          Entry: GIVEN ENTERED ON 04-NOV-2019.


  04-NOV-2019 WAITING TO LIST CASE                                         04-NOV-2019
  03:21 PM    MGMT CONF                                                    12100 AM




https://fjdefile.phila.gov/efsfjd/zk_fjd__public_qry_03.zp_dktrpt_frames        1/24/2020
Civil Docket
         CaseReport
              5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 18 of 69Page 14 ofl7
                                                                                                   I

                                                                                                   t

         Docket                                                                                    ¢


                  none.
                                                                                                   5



          Entry '


  04-NOV-2019 LISTED FOR CASE                                                     04-NOV-2019
  04:05 PM    MGMT CONF                                                           04:05 PM
         Docket
                  none.
          Entry :

                                                                                                   4

  06-NOV-2019 NOTICE GIVEN                                                        06-NOV-2019
  12:30 AM                                                                        12:30AM
         Docket
                 none.
          Entry:                                                                                   r

                                                                                                   M


                                                                                                   I.
                                                                                                   I


  12-NOV-2019 COMPLAINT FILED                        EPSTEIN, ALAN                13-NOV-2019      ...
  05:35 PM    NOTICE GIVEN                           B                            10:55AM          i
                                                                                                   I
                                                                                                   I

   Documents : Exhibit A - civil Action Complaint - Pvser.pdf
                                                                                                   |....
                                                                                                    ..
                                                                                                    ...
                                                                                                    ...
                                                                                                     ..
                                                                                                     ..
                                                                                                   I,


                   Verification - Pvser - Civil Action Complaint - Pvser.1 .pdf                    8

                   Civil Action Complaint - Pvser.pdf                                                  .....
                                                                                                   ....
                 COMPLAINT WITH NOTICE TO DEFEND WITHIN TWENTY (20) DAYS
         Docket                                                                                    I
                                                                                                       ....
                 AFTER SERVICE IN ACCORDANCE WITH RULE 1018.1 FILED. (FILED
          Entry:
                 ON BEHALF OF CASSIDY PYSER)                                                       .....




  12-NOV-2019 JURY TRIAL                             EPSTEIN, ALAN                13-NOV-2019       v




  05:35 PM    PERFECTED                              B                            10:55AM
         Docket
                 8 JURORS REQUESTED.
          Entry'


  15-NOV-2019 NOTICE GIVEN                                                        15-NOV-2019
  12:30AM                                                                         12:30AM
         Docket
                 none.
          Entry:


  19-NOV-2019 ENTRY OF                               BRADFORD,                    19-NOV-2019
  03:55 PM    APPEARANCE                             KEVIN R                      03:58 PM
   Documents: Entry of Appearance - KB.pdf                                                             k




https://tjdefi1e.phila.gov/efsfjd/zk_f]d_public_qry_03.zp_dktrpt_frames                1/24/2020
Civil Docket
         CaseReport
               5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 19 of 69Page 15 of 17



         Docket ENTRY OF APPEARANCE OF KEVIN R BRADFORD FILED. (FILED ON
          Entry: BEHALF OF KUTZTOWN UNIVERSITY OF PENNSYLVANIA)


  21-NOV-2019 NOTICE GIVEN                                                        21-nov-2019
  12:30 Am                                                                        12:30 AM
         Docket
                  none.
          Entry :


  02-DEC-2019 CASE MGMT                          SULLIVAN,                        02-DEc-2019         .....
  09:46 AM    CONFERENCE                         JOAN                             09:46 AM
              CCMPLETED
         Docket
                 none.
          Entry:
                                                                                                      .......

                                                                                                      ....
                                                                                                       ..



                                                                                                      ....
                                                                                                      ..
                                                                                                      ....



                                                                                                      ....
                                                                                                      .
                                                                                                      ...
                                                                                                        .




  02-DEC-2019 CASE MANAGEMENT                                                      02-DEc-2019         ..
                                                                                                      ...
  09:46 AM    ORDER ISSUED                                                         09:46 AM
   Documents : CMOIS 58.pdf


                 CASE MANAGEMENT ORDER COMPLEX TRACK ... AND now, 02-DEC-
                 2019, it is Ordered that: 1. The case management and time standards
                 adopted for complex track cases shaft be applicable to this case and are
                 hereby incorporated into this Order. 2. All discovery on the above matter            ....

                 shall be completed not later than 01-JUN-2020. 3. Plaintiff shall identify and       ......
                                                                                                      ......
                 submit curriculum vitae and expert reports of all expert witnesses intended
                 to testify at trial to all other parties not later than 06-JUL-2020. 4.
                 Defendant and any additional defendants shall identify and submit
                 curriculum vitae and expert reports of all expert witnesses intended to
                 testify at trial not later than 03-AUG-2020. 5. All pre-trial motions shall be
                 filed not later than 03-AUG-2020. 6. A settlement conference may be
         Docket scheduled at any time after 07-SEP-2020. Prior to the settlement
          Entry: conference all counsel shall serve all opposing counsel and file a                   ....
                 settlement memorandum containing the following: (a) A concise summary
                 of the nature of the case if plaintiff or of the defense if defendant or
                 additional defendant, (b) A statement by the plaintiff or all damages
                 accumulated, including an itemization of injuries and all special damages
                 claimed by categories and amount,(c) Defendant shall identify all
                 applicable insurance carriers, together with applicable limits of liability. 7. A
                 pre-trial conference will be scheduled any time after 02-NOV-2020. Fifteen
                 days prior to pre-trial conference, all counsel shall serve all opposing
                 counsel and file a pre-trial memorandum containing the following:(a) A
                 concise summary of the nature of the case if plaintiff or the defense if
                 defendant or additional defendant,(b) A list of all witnesses who may be



https://fjdefi1e.phi1a.gov/efsf]d/zk_f]d_pub1ic_q1'y_03,zp_dktrpt_frames                  1/24/2020
Civil Docket
         CaseReport
               5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 20 of 69Page 16 of 17



                         called to testify at trial by name and address. Counsel should expect
                         witnesses not listed to be precluded from testifying at trial,(c) A list of all
                         exhibits the party intends to offer into evidence. All exhibits shall be pre-
                         numbered and shall be exchanged among counsel prior to the conference.
                         Counsel should expect any exhibit not listed to be precluded at trial,(d)
                         Plaintiff shall list an itemization of injuries or damages sustained together
                         with all special damages claimed by category and amount. This list shall
                         include as appropriate, computations of all past lost earnings and future
                         lost earning capacity or medical expenses together with any other
                         unliquidated damages claimed, and (e) Defendant shall state its position
                         regarding damages and shall identify all applicable insurance carriers,
                         together with applicable limits of liability,(f) Each counsel shall provide an
                         estimate of the anticipated length of trial. 8. lt is expected that the case will
                         be ready for trial 07-DEC-2020, and counsel should anticipate trial to begin
                         expeditiously thereafter. 9. All counsel are under a continuing obligation
                         and are hereby ordered to serve a copy of this order upon all
                         unrepresented parties and upon all counsel entering an appearance
                         subsequent to the entry of this order....BY THE CGURT: DENIS COHEN,
                         J.


     02-DEc-2019 LISTED FOR                                                                02-DEC-2019
     09:47 AM    SETTLEMENT CONF                                                           09:47 AM
          Docket
                   none.
           Entry :


     02-DEC-2019 LISTED FDR PRE-TRIAL                                                      02-DEC-2019
     09247 AM    CONF                                                                      09:47 AM
          Docket
                  none.
           Entry:


     02-DEc-2019 LISTED FOR TRIAL                                                          02-DEC-2019
     09:47 AM                                                                              09:47 AM
          Docket
                  none.
           Entry:


     02-DEc-2019 NGTlCE GIVEN UNDER                                                        02-DEC-2019
     09:47 AM    RULE 236                                                                  01:05 pM
          Docket NOTICE GIVEN ON 02~DEC-.2019 OF CASE MANAGEMENT ORDER
           Entry: ISSUED ENTERED ON 02-DEC-2019.

 I                  II                                II                       It                            I




https ://fj defile .phila. gov/efsfj d/zk__fj d_pub1ic_qry_03 .zp__dktrpt_f1°ames                 1/24/2020
Civil Docket
         CaseReport
               5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 21 of 69Page 17 of 17



  02-DEC-2019 NOT OF REMOVAL TO                          BANONIS,                               03-DEC-2019
  01:11 PM    US DIST CT                                 JASON                                  03346 PM
   Documents : Pyser - Def Notice of RemovaI.pdf

                  NOTICE OF REMOVAL TO THE U.S. (EASTERN) DISTRICT COURT
         Docket
                  UNDER 19-CV-5581. (FILED ON BEHALF OF ARAMARK EDUCATIONAL
          Entry :
                  SERVICES LLC)


  13-DEC-2019 RECORD                                                                            13-DEQ-2019
  01:03 PM    MAILED/TRANSMITTED                                                                12:00 AM
         Docket RECORD MAILED TO U.S. DISTRICT COURT. UPS# 1Z 5E3 003 03
          Entry: 1028 156 2.



        } Case Descrintlon   } Related Cases    P Event Schedule      } Case Parties   } Docket Entries

                                       E-Filing System             Search Home




                                                                                                          J




https://fj defile.phila.gov/efsf] d/zk__fj d_pub1ic_qry_03 .zp_dktrpt frames                                  1/24/2020
Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 22 of 69




                        EXHIBIT MCH
Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 23 of 69


                                                                           :-     ' "".
                                                                    . / -.t...rxra...__




SPECTOR GADON ROSEN VINCI P.C.                           Filed                            by the
By: Alan B. Epstein, Esquire                             Office n                         cords
    Johan Ashrafzadeh-Kian, Esquire                         12                             pm
Pa. Atty. I.D. Nos. 2346/314994
1635 Market Street Seventh Floor                                   .
Philadelphia, PA 19103                                               F819,
                                                    Attorneys for Plaintiff 3
(215) 241-8888                                      Cassidy Pyser
 aepstein@sgrvZaw. com/
jkian@sgrvZaw.com



CASSIDY PYSER                               : COURT OF COMMON PLEAS
3228 Ellington Court
Bensalem, PA 19020                          : PHILADELPHIA COUNTY
                   Plaintiff,
             v.                                 NOVEMBER TERM 2018
Kutztown University of Pennsylvania
15200 Kutztown Road                         : no. 3001
Kutztown, PA 19530                          :
             and                            :
Aramark Food and Support Service Group
 Inc.                                       :
2400 Market Street                          :
Philadelphia, PA 19103                      :
            and                             :
Melissa Vanderpool,                         :
Desiree Reasoner,                           :
Jesus PeNa, and                             :
Unidentified John Doe Campus SecUrity
Police Officers,                            : THIS IS A MAJOR JURY
All acting in their individual capacities   : CASE. ASSESSENT OF
c/ o Kutztown University                    : DAMAGES HEARING
15200 Kutztown Road                         : IS REQUIRED
Kutztown, PA 19530
and                                         : JURY TRIAL DEMANDED
Paul Mack and
Christopher Wallace
c/o Aramark Food and Support Service
Group, Inc.
15200 Kutztown Road
Kutztown, PA 19530
                 Defendants .




                                                                               Case ID: 181103001
                                                                                                                                               E




Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 24 of 69



                                                                                                                                               §
                                                                                                                                               I
                                                                                                                                               ET




                                              NOTICE TO DEFEND
                          NOTICE                                                              AVISO

You have been sued in Court. If you wish to defend against        Le had demandado a used en la core. Si used quierc
claims set forth in the following pages, you must take action     defenderse de esters demnndas expuestns en Ins paginas
within twenty (20) days after this Complaint and Notice are       siguientcs, used tiene veinte (20) dias de plaza al partir de la
served, by entering a written appearance personally or by         fecha de la demands y la notificacion. Hace Yalta asentar Una
attorney and filing in writing with tlle Court your defenses or   comparesencia escrita o en person o con un abogndo y
objections to the claims set forth against you. You are           entregar a In carte en forma escrita Sus defenses o Sus
warned that if you fail to do so, the case may proceed without    objeciones a las demands en contra de su person. Se
you and a judgment may be entered against you by the Court        avisndo que Si used no se defiende, In core tomara redid's
without further notice for any money claimed in the               y puede coiltinuar la demands en contra soya sin preview aviso
Complaint or for any other claim or relief requested by the       o notificasion. Ademas, la carte puede decidir a favor del
plaintiff. You may lose money or property or other rights         demandante y requiere que listed cumpla con todas las
important to you.                                                 provisiones de esta demands. Usted puede perder dinero o
YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER                         Sus propiedades u otros derechos importantes para used.
AT ONCE. IF YOU DO NOT HAVE A LAW YER OR                          LLEVE ESTA DEMANDA                 A UN ABOGADO
CANNOT AFFORD ONE, GO TO OR TELEPHONE THE                         INMEDIATAMENTE. SI NO TIENE ABOGADO 0 SI NO
OFFICE SET FORTH BELOW TO FIND OUT WHERE                          TIENE EL DINERO SUFICIENTE DE PAGAR TAL
YOU CAN GET LEGAL HELP.                                           SERVICIO, VAYA EN PERSONA O LLAME POR
                                                                  TELEFONO A LA OFICINA CUYA DIRECCION SE
      PHILADELPHIA BAR ASSOCIAT ION                               ENCUENTRA ESCRITA ABAJO PARA AVERIEGUAR
 LAWYER REFERRAL AND INFORMATION SERVICE                          DONDE SE PUEDE CONSEGUIR ASISTENCIA LEGAL.                                       .
                                                                                                                                                   ......




               1101 Market Street, 11th Floor                       ASOCIACION DE LICENCIADOS DE FILADELFIA                                        .......
                                                                                                                                                   ..

                  Philadelphia, PA 19107                          SERVICIO DE REFERENCIA 18 INFORMACION LEGAL                                      ....
                                                                                                                                                   .....
                                                                                                                                                     .....

                 Telephone: 215-238-1701                                                                                                           ..
                                                                                                                                                    ...
                                                                                                                                                   ........

                                                                                 1101 Market Street, 11th Floor                                    R


                                                                                 Filadelfin, Pennsylvania 19107                                        .....
                                                                                     Telefono: 215-238-1701                                        I
                                                                                                                                                       ..
                                                                                                                                                       ...

                                                                                                                                                I
                                                                                                                                                       ..
                                                                                                                                                       ..




                                                                                                                                                   3
                                                                                                                                                   8
                                                                                                                                                   3




                                                                                                                                                   .....


                                                                                                                                                   ..
                                                                                                                                                   ...
                                                                                                                                                   . .
                                                                                                                                                   ..
                                                                                                                                                   ...
                                                                                                                                                   .
                                                                                                                                                   ..
                                                                                                                                                   .
                                                                                                                                                   ..
                                                                                                                                                    .
                                                                                                                                                   ....


                                                                                                                                                   1
                                                                                                                                                   ...
                                                                                                                                                   ..
                                                                                                                                                   ..
                                                                                                                                                   . .




                                                                                                                                                   ...




                                                                                                                                                       ...




                                                                                                                          Case ID: 181103001
  Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 25 of 69



                                                                                           E

                                                                                           E

SPECTOR GADON ROSEN VINCI P.C.
By: Alan B. Epstein, Esquire                                                               E
     Johan Ashrafzadeh-Kian, Esquire
Pa. Atty. I.D. Nos. 2346/314994
1635 Market Street Seventh Floor
Philadelphia, PA 19103                        Attorneys for Plaints                        E


(215) 241-8888                                Cassidy Pyser
 aepstein@sgrvZaw. com/
jkian@sgrvlaw. co m



CASSIDY PYSER                                : COURT OF COMMON PLEAS
3228 Ellington Court
Bensalem, PA 19020                             PHILADELPHIA COUNTY
                     Plaintiff,
             v.                                NOVEMBER TERM 2018                          i
Kutztown University of Pennsylvania                                                        I
                                                                                           I
                                                                                           I
15200 Kutztown Road                          : NO. 3001                                    1
                                                                                             .
                                                                                             ..


Kutztown, PA 19530                                                                           .....
                                                                                             ..




             and                                                                            .....
                                                                                             ......
                                                                                            ...

                                                                                            \

Aramark Food and Support Service Group, Inc.                                                I
                                                                                           I......

2400 Market Street
Philadelphia, PA 19103                                                                      .......



             and
Melissa Vanderpool,
Desiree Reasoner,
Jesus PeNa, and                                                                               .
                                                                                             ..
                                                                                             ....
                                                                                              .
                                                                                             ...
                                                                                             ....
                                                                                             ..
                                                                                             .....

Unidentified John Doe Campus Security
                                                                                              ..
                                                                                               ..
                                                                                              ...
                                                                                            ......

                                                                                               ....

Police Officers,                               THIS IS A MAJOR JURY                          ..
                                                                                             ....
                                                                                             ..
                                                                                               .....
                                                                                             ...
                                                                                             ...


All acting in their individual capacities      CASE. ASSESSENT OF                           I
                                                                                             ...
                                                                                                ..
                                                                                             .....
                                                                                             ...
                                                                                             .........
                                                                                             ..
                                                                                             ...
                                                                                             ....


c/o Kutztown University                        DAMAGES HEARING
15200 Kutztown Road                            IS REQUIRED                                   .......



Kutztown, PA 19530
             and                               JURY TRIAL DEMANDED
Paul Mack and
Christopher Wallace
c/o Aramark Food and Support Service
Group, Inc.
15200 Kutztown Road
Kutztown, PA 19530
                     Defendants .



                        CIVIL ACTION COMPLAINT


                                                                      Case ID: 181103001


                                                                                            I
   Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 26 of 69
                                                                                                 8




                                                                                                 3




      Plaintiff Cassidy Pyser ("Plaintiff" or "Pyser", by her undersigned
                                                                                                 §

                                                                                                 E




attorneys, avers as follows in support of the allegations and causes of action set

forth in this Complaint against the named Defendants:

                           INTRODUCTORY STATEMENT

      1.     Plaintiff brings this action to redress claims arising from the actions

and inactions affected by the Defendants individually and in concert to deprive

her of her common law and constitutional rights in connection with her                           )
                                                                                                 e
                                                                                                 5


attendance as a fully matriculated student for two years at Kutztown University                  >

                                                                                                 ..........
                                                                                                  ...
                                                                                                  . ..




located in Kutztown, Pennsylvania

      2.      More specifically, the following paragraphs document that after
                                                                                                  ....
                                                                                                  .....


                                                                                                 ........


Kutztown University ("Defendallt Kutztovvn" or the "University") fraudulently
                                                                                                  ....
                                                                                                  ..
induced Plaintiff to attend and reside at the University by promising a safe
                                                                                                  .....
                                                                                                  ..
                                                                                                  ...
                                                                                                  ......
                                                                                                  ..


                                                                                                  g




educational and residential environment, the defendants, individually and
                                                                                                  §
                                                                                                 I ..
                                                                                                   ....
                                                                                                   .




                                                                                                  .....



collectively caused and allowed Plaintiff to be the victim of outrageous and                      ......

                                                                                                 1


uncorrected anti-Semitic acts and behaviors that caused her great emotional

harm and required her to leave her studies at Kutztown University before the

start of her third year.

      3.     The Defendants individual and collective conduct was grossly

indifferent to Plaintiffs constitutional and common law rights and has caused

her permanent and irreparable psychological harm, making a significant

compensatory and punitive damages award appropriate.


                                                                                                     E




                                         2                                                             a

                                                                                                          »




                                                                            Case ID: 181103001
  Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 27 of 69


                                                                                                 3




                                                                                                 3


                                   THE PARTIES                                                   4


                                                                                                 8

      4.     Plaintiff Cassidy Pyser is a resident and citizen of the

Commonwealth of Pennsylvania and currently resides at 3228 Ellington Court,                      E



Bensalem, PA 19020.

      5.     At all times relevant to the present Complaint, Plaintiff (Date of

Birth: September 18, 1996) was a fully matriculated student at Kutztown

University from September 2015 through May 2017.

      6.     Defendant Kutztown is an accredited institution of higher learning

and a Member of the Pennsylvania State System of Higher Education whose                          .......




principal place of business is located at 15200 Kutztown Road, Kutztown, PA                       .....




19530.                                                                                            ...
                                                                                                  ...
                                                                                                  .....
                                                                                                  ...




      7.     As reflected on its public website, the University boasts student
                                                                                                   ..
                                                                                                  ...
                                                                                                   ..
                                                                                                  ...
                                                                                                  ....

                                                                                                     ...
                                                                                                     ...


enrollment of nearly 9000 students from across the United States and the
                                                                                                     .....
                                                                                                     ...

                                                                                                  ........




world, almost fifty percent (50%) of whom live in residence halls on the                              ..
                                                                                                     ..
                                                                                                      ..
                                                                                                      .




University campus .                                                                               .....




      8.     Kutztown University was founded in 1866 as Keystone Normal

School, became Kutztown State Teachers College in 1928 and Keystone State

College in 1960. It achieved University status in 1983.

      9.     The University publicly professes not to discriminate in educational

opportunity on the basis of, inter alia, religion.

      10.    Defendant Aramark Food and Support Service Group, Inc.

("Aramark") is a company incorporated and operating under the laws of the                               3




                                                                                                      9




                                          3


                                                                            Case ID: 181103001
   Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 28 of 69                            8

                                                                                                E
                                                                                                3.
                                                                                                3




Commonwealth of Pennsylvania with a principal place of business located at

2400 Market Street, Philadelphia, PA 19103.

      11.   At all times applicable to the present matter, Aramark provided food                3
                                                                                                I
                                                                                                i

and dining services to students in the University's several dining halls at a fee

paid by each of the students participating.
                                                                                                J




      12.   Defendants Melissa Vanderpool ("Vanderpool") (Assistant Director of
                                                                                                I

                                                                                                8
                                                                                                g

                                                                                                I
                                                                                                t



                                                                                                s
                                                                                                >




Residence, Desiree Reasoner ("Reasoner") (Director of Residence Life), Jesus                    I
                                                                                                    ..
                                                                                                    ...



Pe13a ("Pe13a") (Deputy to University President Kenneth S. Hankinson for                         ...
                                                                                                 .....
                                                                                                ..
                                                                                                 ..
                                                                                                ....



compliance and equity and legal affairs), and the yet unidentified John Doe
                                                                                                    ....
                                                                                                    ....




                                                                                                I
Campus Security Police Officers ("Police Officers") are all residents and citizens              .......




                                                                                                .....



of the Commonwealth of Pennsylvania employed by the Defendant Kutztown                          .4
                                                                                                 x

University in the capacities noted above .                                                          .
                                                                                                .....
                                                                                                ..




       13. At all times relevant to the present Complaint, were acting in their                 .......




individual capacities under the color of law at Kutztown University, 15200

Kutztown Road, Kutztown, PA 19530 and were responsible for the safety of the

students attending and living at the University.

      14.   Defendants Paul Mack ("Mack") (Aramark Resident Director) and

Christopher Wallace ("Wallace") (Aramark Director of Operations) are residents

and citizens of the Commonwealth of Pennsylvania who, at all times relevant to

the present Complaint, worked out of the local office of Aramark located at

15200 Kutztown Road, Kutztown, PA 19530.

      15.   At all times relevant to the present Complaint, Defendants Mack

and Wallace were acting as employees of Aramark Food and Support Service
                                         4

                                                                           Case ID: 181103001


                                                                                                Ii
  Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 29 of 69
                                                                                                         I8
                                                                                                          8

Group, Inc. serving and employing University students in the University's dining
                                                                                                         2
                                                                                                         I
hall.                                                                                                    8




                              VENUE and JURISDICTION                                                     9




        16.   Venue is proper in Philadelphia County because Defendant

Kutztown University regularly conducts business there including the recruiting

of students to attend the University and Defendant Aramark maintains its

principal place of business within Philadelphia County.
                                                                                                         ..
                                                                                                         .


              This Court has jurisdiction to hear and resolve all of Plaintiffs
                                                                                                         .


        17.
                                                                                                         .
                                                                                                         .
                                                                                                         ..
                                                                                                          ..
                                                                                                           .
                                                                                                         ..



claims arising from contract and tort actions and actions in accordance with the                         ..
                                                                                                              .

                                                                                                              ..
                                                                                                               .
                                                                                                               ..
                                                                                                                .
                                                                                                          ...

Pennsylvania Constitution as set forth herein and can hear and resolve all                                  ...
                                                                                                            ...
                                                                                                             ..
                                                                                                                 .
                                                                                                                .
                                                                                                                ..
                                                                                                             ......

issues relating to Plaintiffs claims arising from the constitutional protections
                                                                                                         .



afforded pursuant to the protections of federal constitutional rights brought
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         ..
                                                                                                         .
                                                                                                         .




pursuant to the provisions of 42 U.S.C. §1983.

                          RELEVANT FACTUAL HISTORY;                                                      .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                          .
                                                                                                         ...
                                                                                                          .
                                                                                                          .
                                                                                                          .



        18.   Plaintiff first matriculated as a freshman student the University in                       .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .


September 2015, intending to seek and secure a four-year college degree.                                 .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .
                                                                                                         .




        19.   Her decision in that regard was based upon the representations

publicly made by the University that it provided to all students a safe




1 Explaining the delay in filing a Complaint, Plaintiff had originally instituted this
matter by Summons and named only the University and Aramark. Following the filing
of the Summons in November, Plaintiff requested pre-Complaint discovery from each of
those defendants. Plaintiff received responses from the University and Aramark on
May 6, 2019 and May 10, 2019, wherein the facts related herein were largely revealed
to Plaintiff for the first time, especially those facts that render the individual defendants
complicit in causing the harm to the Plaintiff.
                                                5


                                                                                    Case ID: 181103001
   Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 30 of 69
                                                                                                   g
                                                                                                   s




environment to under college studies free from any threats to that well-being
                                                                                                   E

made, inter alia, on the basis of religious belief.
                                                                                                   3
                                                                                                   §

      20.     Moreover, despite an obligation to do SO contractually and pursuant                   v?

                                                                                                   Emf
                                                                                                   no
                                                                                                    §




the federal law known as the Clery Act (formally The Jeanne Clery Disclosure of

Campus Security Policy and Campus Crime Statistics, 20 U.S.C. §1092(f)),

Kutztown University did not properly advise OF give timely warnings to incoming                    I


students and their parents that could represent a threat to the safety of
                                                                                                      ....
                                                                                                      .
                                                                                                      . .
                                                                                                      ...
                                                                                                      .. .

                                                                                                   I.....
students or include in the mandated Annual Campus Security Reports for the                          E
                                                                                                     4
                                                                                                       ....
                                                                                                       ..
                                                                                                       .


                                                                                                      ....
                                                                                                       ...
                                                                                                      ...


                                                                                                   I
University.                                                                                        i
                                                                                                   1
                                                                                                   II
                                                                                                    I........
      21.     Specifically, despite the fact that it was identified by the Anti-                    I
                                                                                                       ..
                                                                                                       ..
                                                                                                         ..
                                                                                                        ...
                                                                                                       ...




Defamation League as having been targeted with another 17 Universities and                           ....

                                                                                                       .....

                                                                                                   I
colleges by neo-Nazi and other hate groups, the University did not warn that the                   1.  .....
                                                                                                        .
                                                                                                     l ..
                                                                                                       ..
                                                                                                        .




campus and its immediate environs had been the target of outside white
                                                                                                       ....




supremacist groups and anti-Semitic postings including the posting of signs

throughout the campus area focused on the preservation of white American
                                                                                                      .....

                                                                                                     i
culture and heralding neo-Nazi propaganda.

      22.     The University additionally did not publish that it intended to                         .......




abolish a rule against the display of symbols of hate and permitted as an official

policy the display by students in their residence hall of symbols of hate

including Nazi swastikas .

      23.     Those actions by the University were intended to convince students

that it provided a safe and secure environment that was free from bigotry based,

inter alia, on hatred of Jews and that students following Jewish faith would not
                                           6

                                                                              Case ID: 181103001
   Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 31 of 69


                                                                                                   8
                                                                                                   I
                                                                                                   I?




be the target of hate-related speech, threats and actions solely for the purpose

of not curtailing student admissions and additional tuition monies on that

basis.                                                                                             §
                                                                                                   3




         24.   In fact, despite its knowledge of hate-induced criminal activity, it
                                                                                                   8
included in the mandated Clery reports for the years preceding Plaintiffs                          g




matriculation, no evidence of such activity in or about the campus.

         25.   If Plaintiff had been made aware of the hate-related activity on The                33
                                                                                                   I




University campus and in the surrounding community constituting reportable

offences mandated both by the Clery Act and its contractual obligations to its

students, she would not have accepted admission.

         26.   Promptly following her admission and assignment of a roommate,                          ..
                                                                                                        ..
                                                                                                       .




Erin Dibble ("Erin"), began experiencing some forms discrimination on the basis                        ....

                                                                                                       .......


                                                                                                       ..

of her religion (Jewish), including statements and actions from Erin's boyfriend.
                                                                                                       ...
                                                                                                       .....
                                                                                                       ....
                                                                                                       .....


                                                                                                   I.....

         27.   Those hateful actions increased and in the Summer of 2016 while
                                                                                                        .
                                                                                                       ......

Erin was still her roommate, Plaintiff received from Erin text messages that                            ...
                                                                                                        ..




were hateful, threatening and anti-Semitic. Copies of those messages are                               l
                                                                                                       l
                                                                                                       1




attached as Exhibit "A".

         28.   Additionally Plaintiff found that Erin had smashed her mezuzah, a

Jewish religious symbol usually posted on an entry doorpost that consists of a

piece of parchment called a Olaf contained in a decorative case and inscribed
                                                                                                       .....




with specific Hebrew verses from the Torah.

               29.   Following those incidents, the hate-filled actions of Erin

continued forcing Plaintiff to move from the dormitory room she shared with
                                           7

                                                                              Case ID: 181103001
   Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 32 of 69




Erin and into the suite occupied by the student Resident Assistant, Allison

Seibert ("Seibert") who was senior at the University.

      30.   Thereafter, through discussions with Plaintiff, Ms. Seibert became

aware of the improper actions of Erin and reported that information on several

occasions to her direct boss Ms. Vanderpool who in turn discussed the

information with Ms. Reasoner.

      31.   No action was taken by any University employee despite the gravity

of the accusations against Erin.

      32.   In January 2017, Plaintiff attempted to eat at one of the assigned

dining halls, only to be confronted by and refused service by Erin who was

employed as a food server by Defendant Aramark.

      33.   That incident was reported by Plaintiff and a witness to the events

in writing to Ms. Vanderpoel and Ms. Reasoner as well as to Aramark

employees, Mack and Wallace.

      34.   Again no action was taken to resolve the ongoing discrimination.

      35.   Plaintiff also reported the clearly illegal discriminatory actions that

she was suffering to the unidentified campus police officers and in turn to Jesus

Pella who collectively also took no action to resolve the serious issues raised by

Plaintiffs complaints.

      36.   The problems of racism and bigotry against Jews continued to

escalate and on February 16, 2017 a campus group called Kutztown Resists

organized a March of students, faculty and local residents in response to the

ongoing hate propaganda posted and distributed on the University Campus.
                                         8

                                                                            Case ID: 181103001
   Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 33 of 69
                                                                                                  §




                                                                                                  ?


                                                                                                  8
                                                                                                  8
                                                                                                  3
                                                                                                  3




      37.    In March 2017, Plaintiff was forced to seek and receive

psychological counseling in order to deal with the emotional distress and fear

she was experiencing.

      38.    Based upon the complete failure of the Defendants, individually and

collectively to resolve the hate-filled actions and rhetoric, on May 2, 2017

Plaintiff announced and advised in writing she would not be returning to the

University for the fall semester because of "anti-Semitism" .
                                                                                                  z




      39.    Plaintiffs last day at the University was May 27, 2017 .
                                                                                                    .
                                                                                                   ..
                                                                                                   .




      40.    Since that time, Plaintiff has matriculated as a full time student at                 .
                                                                                                   ..


                                                                                                   ...
                                                                                                   ..


another university where she has experienced great success in her studies.                         ...
                                                                                                   ..




      41.    Nevertheless, the actions of Defendants as aforesaid have caused                     ...
                                                                                                  ........

                                                                                                   .....
                                                                                                   ..
                                                                                                   ..
                                                                                                   .



Plaintiff to sustain harm, including economic damages, deprivation of the                         .......
                                                                                                  ....
                                                                                                  ...
                                                                                                  ....


                                                                                                   .
                                                                                                  .....

                                                                                                  ....

benefit of her bargains, and losses in tuition, as well as great emotional

distress, humiliation and embarrassment for which she has had to seek and                         ......




receive additional psychological counseling.

      Defendants' actions were egregious, effected willfully, maliciously, and

with wanton disregard for Plaintiffs rights and were in all respects outrageous,

thereby permitting compensation for an award of punitive damages.

                                     COUNTI
                              BREACH OF CONTRACT
                    [Against Defendant Kutztown University]

      42.    Plaintiff incorporates by reference paragraphs set forth hereinabove

as if fully set forth in herein.

      43.    The actions of the University in not providing the implied promise of
                                         9

                                                                             Case ID: 181103001
   Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 34 of 69
                                                                                                  8

                                                                                                  8


                                                                                                  8

a safe environment to Plaintiff constitute an actionable breach of contract.                      8


                                                                                                  E

      44.      As a direct result of that breach, Plaintiff was caused to pay to the

University monies for tuition, room and board, and fees in approximately                          E




$30,000.00 which properly must be returned to her.

      45.      Additionally, Plaintiff has been caused to expend additional sums in

connection with her continuing educational pursuit that would not been

necessary if she continued her education at Kutztown.

      WHEREFORE, Plaintiff demands judgment in her favor and against the

Defendant Kutztown University in an amount in excess of $50,000.00 exclusive

of interest and costs, plus appropriate pre- and post-judgment interest, the cost
                                                                                                  ..
                                                                                                  ..

                                                                                                  ...
                                                                                                  .
                                                                                                  .
                                                                                                  ..


and expense of litigation, and such other and further relief that the Court
                                                                                                  . .
                                                                                                  ..
                                                                                                  ....
                                                                                                   ...
                                                                                                   ..
                                                                                                  I
                                                                                                  I
                                                                                                   ..
                                                                                                   ...
                                                                                                   ...
                                                                                                   ..


                                                                                                  5
deems just and proper.                                                                            ....
                                                                                                    ..
                                                                                                    ..




                                                                                                  I
                                   COUNT II
                          FRAUD IN THE INDUCEMENT                                                   .
                                                                                                  ...
                                                                                                  ...
                                                                                                  ....

                     [Against Defendant Kutztown University]                                      .....

                                                                                                  ...




      46.      Plaintiff incorporates by reference paragraphs set forth hereinabove

as if fully set forth in herein.

      47.      Plaintiff was fraudulently induced to matriculate as a student at

Kutztown University by the University's false assurance that she would be

provided with an appropriate environment free of hate and bigotry to complete

her studies.                                                                                       ..




      49.      Instead, Plaintiff was forced to leave the University based upon the

oppressive presence of anti-Semitic actions and propaganda.

       50.     As a direct result Plaintiff has sustained harm, including economic
                                          10

                                                                             Case ID: 181103001
   Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 35 of 69




damages, deprivation of the benefits of her bargains, and losses in tuition, as

well as great emotional distress, humiliation and embarrassment.

      51.    Defendants' actions were egregious, effected willfully, maliciously,

and with wanton disregard for Plaintiffs rights and were in all respects

outrageous, thereby demanding compensation for punitive damages.

      WHEREFORE, Plaintiff demands judgment in her favor and against the

Defendant Kutztown University for compensatory, consequential and punitive

damages in an amount in excess of $50,000.00 exclusive of interest and costs,

plus appropriate pre- and post-judgment interest, the cost and expense of

litigation, and such other and further relief that the Court deems just and

proper.

                                    COUNT 111
             VIOLATIONS OF THEPENNSYLVANIA CONSTITUTION
                       [Against Kutztown University]

      52.    Plaintiff incorporates by reference paragraphs set forth hereinabove

as if fully set forth in herein.

       53.   The actions of the University constitute a denial of due process and

equal protection guaranteed by the Constitution of the Commonwealth of

Pennsylvania.

      54.    As a direct result Plaintiff has sustained harm, including economic

damages, deprivation of the benefit of her bargains, and losses in tuition, as

well as great motional distress, humiliation and embarrassment.




                                         11


                                                                           Case ID: 181103001
   Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 36 of 69
                                                                                                Q

                                                                                                E
                                                                                                E
                                                                                                3




                                                                                                TO
                                                                                                3




      55.    Defendants' actions were egregious, effected willfully, maliciously,
                                                                                                E




and with wanton disregard for Plaintiffs rights and were in all respects                        8



outrageous, thereby demanding compensation for punitive damages.
                                                                                                'a


                                                                                                E
                                                                                                8
                                                                                                g
                                                                                                8




      WHEREFORE, Plaintiff demands judgment in her favor and against

Kutztown University for compensatory, .consequential and punitive damages in

an amount in excess of $50,000.00 exclusive of interest and costs, plus

appropriate pre- and post-judgment interest, the cost and expense of litigation,

and such other and further relief that the Court deems just and proper.
                                                                                                    $2




                         COUNT IV                                                               I
                                                                                                    Vu




TORTIOUS INTERFERENCE WITH PLAINTIFF'S IMPLIED CONTRACT WITH                                     1
                                                                                                 I




              DEFENDANT KUTZTOWN UNIVERSITY                                                         3




                [Against Aramark and all Individual Defendants]
                                                                                                     »




                                                                                                     »




      54.    Plaintiff incorporates by reference paragraphs set forth hereinabove                I
                                                                                                     .....
                                                                                                     ...


                                                                                                    1,
                                                                                                    6



as if fully set forth in herein.
                                                                                                      ....
                                                                                                     i ..
                                                                                                       .


                                                                                                     I...
                                                                                                      ..

                                                                                                     .
                                                                                                     ...
                                                                                                     ...



      55.    The actions of the DefendaNts named in this Count were intended                          .
                                                                                                     ......

                                                                                                     »
                                                                                                      ......

                                                                                                     1..
                                                                                                      .....
                                                                                                      ....



to interfere with Plaintiffs contract with the University to attend as student for a                 ...
                                                                                                     E..




                                                                                                     .....

full four years and gain an appropriate education.
                                                                                                     ...
                                                                                                     ..
                                                                                                     ..
                                                                                                     ...
                                                                                                     ...
                                                                                                     ...
                                                                                                     .. .
                                                                                                     ..
                                                                                                     .


                                                                                                     J




      WHEREFORE, Plaintiff demands judgment in her favor and against the

Defendants named herein, jointly and severally, for compensatory,

consequential and punitive damages in an amount in excess of $50,000.00

exclusive of interest and costs, plus appropriate pre- and post-judgment

interest, the cost and expense of litigation, and such other and further relief

that the Court deems just and proper.                                                                 ...




                                        12


                                                                           Case ID: 181103001
   Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 37 of 69                             l
                                                                                                 3




                                                                                                 g
                                                                                                 3



                                COUNT V                                                          E

            INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                         [Against A11 Defendants]

      56.    Plaintiff incorporates by reference paragraphs set forth hereinabove                I
                                                                                                 8




as if fully set forth in herein.

      57.    Defendants conduct was all extreme and outrageous.

      58     Defendants engaged in this outrageous conduct with the intent of

causing emotional distress to Plaintiff, Qr in reckless disregard of the probability
                                                                                                 .....
                                                                                                   .

of causing emotional distress to Plaintiff.                                                      ..
                                                                                                 ...



                                                                                                 .....


      59.    As a direct result of Defendants' conduct, Plaintiff has suffered and               .....
                                                                                                 ...
                                                                                                 ...
                                                                                                 ..
                                                                                                 ..
                                                                                                 ..




will continue to suffer severe damages, including past and future loss of                        ........
                                                                                                 ...
                                                                                                 !
                                                                                                 4

compensation, physical injuries, extreme mental anguish, severe anxiety,                         `
                                                                                                 m.......

                                                                                                 I
personal humiliation, painful embarrassment, disruption of her personal life,                    I
                                                                                                 8



                                                                                                 3




and loss of enjoyment of the ordinary pleasures of everyday life.

      60.    Defendants conduct was willful, wanton, outrageous and done with

a reckless disregard of the rights of Plaintiff and warrants an award of punitive                .......



                                                                                                 II
damages.                                                                                          I




      WHEREFORE, Plaintiff demands judgment in her favor and against the

Defendants named herein, jointly and severally, for compensatory,

consequential and punitive damages in an amount in excess of $50,000.00

exclusive of interest and costs, plus appropriate pre- and post-judgment

interest, the cost and expense of litigation, and such other and further relief

that the Court deems just and proper.

                                                                                                  gm




                                         13


                                                                            Case ID: 181103001
                                                                                                 a



   Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 38 of 69
                                                                                                  §
                                                                                                 i




                                                                                                 I
                                                                                                 II




                                COUNT VI
              NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                         [Against A11 Defendants]

      61.    Plaintiff incorporates by reference paragraphs set forth hereinabove

as if fully set forth in herein.
                                                                                                 §




      62.    Defendants engaged in this conduct negligently causing emotional
                                                                                                 I
                                                                                                 8

                                                                                                 8
                                                                                                 Ig
distress to Plaintiff in reckless disregard of the probability of causing emotional

distress to Plaintiff.
                                                                                                  »




      63.    As a direct result of Defendants' conduct, Plaintiff has suffered and                ...




                                                                                                  ..
                                                                                                  ...
                                                                                                  ..


will continue to suffer severe damages, including past and future loss of
                                                                                                  3


compensation, physical injuries, extreme mental anguish, severe anxiety,                          8

                                                                                                  8




personal humiliation, painful embarrassment, disruption of her personal life,                    l.....
                                                                                                  4
                                                                                                  ...
                                                                                                  ..

and loss of enjoyment of the ordinary pleasures of everyday life.
                                                                                                 ......
      64.    Defendants conduct was willful, wanton, outrageous and done with                     z
                                                                                                  f...
                                                                                                     ....

                                                                                                  .
                                                                                                  ...
                                                                                                  .
                                                                                                  ..
                                                                                                  ..


a reckless disregard of the rights of Plaintiff and warrants an award of punitive                 ...
                                                                                                  .. ...
                                                                                                  ....
                                                                                                  ..
                                                                                                  ...
                                                                                                  .....
                                                                                                     .
                                                                                                     ..
                                                                                                  ....

                                                                                                  |
damages.

      WHEREFORE, Plaintiff demands judgment in her favor and against the                          .......


                                                                                                  ....




Defendants named herein, jointly and severally, for compensatory,

consequential and punitive damages in an amount in excess of $50,000.00
                                                                                                     ...


exclusive of interest and costs, plus appropriate pre- and post-judgment

interest, the cost and expense of litigation, and such other and further relief

that the Court deems just and proper.




                                        14


                                                                            Case ID: 181103001

                                                                                                      ..
   Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 39 of 69




                                   COUNT VII
                             PROMISSORY ESTOPPEL
                    [Against Defendant Kutztown University]
      65.    Plaintiff incorporates by reference paragraphs set forth hereinabove

as if fully set forth in herein.
      66.    In Pennsylvania, a claim for promissory estoppel requires three

elements: (1) "the promiser made a promise that he should have reasonably

expected to induce action or forbearance on the part of the promises", (2) the

promise took action or refrained from action in reliance on the promise; and (3)

enforcing the promise is the only way to avoid injustice.

      67.    As described more fully above, Defendant Kutztown University, for

its own benefit and on its own behalf made implied promises and assurances to

Plaintiff that she would be provided a safe and unbiased environment while

attending and living on the premises of its campus.

      68.    Plaintiff reasonably relied upon these representations and

assurances, to her emotional and economic detriment.

      69.    In accordance with the principles of Pennsylvania law, enforcing

Defendants' promises and paying Plaintiff what she is owed is the only way to

prevent an injustice to her.
      WHEREFORE, Plaintiff demands judgment in her favor and against the

Defendant Kutztown University named herein, jointly and severally, in an

amount in excess of $50,000.00 exclusive of interest and costs, plus

appropriate pre- and post-judgment interest, the cost and expense of litigation,

and such other and further relief that the Court deems just and proper.
                                        15

                                                                          Case ID: 181103001
   Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 40 of 69




                         COUNT VIII
  CONSPIRACY TO VIOLATE CONSTITUTIONAL RIGHTS, 42 U.S.C. §1983
                [Against Aramark and all individual Defendants]

      70.    Plaintiff incorporates by reference paragraphs set forth hereinabove

as if fully set forth in herein.
      71.    The actions taken by the Defendants named in the Count were the

result of and taken in furtherance of a conspiracy to violate Plaintiffs rights

under the United States Constitution to be free of actions taken against her

because of religious expression.

      WHEREFORE, Plaintiff demands judgment in her favor and against the

Defendants named herein, jointly and severally, for compensatory,

consequential and punitive damages in an amount in excess of $50,000.00

exclusive of interest and costs, plus appropriate pre- and post-judgment

interest, the cost and expense of litigation, and such other and further relief

that the Court deems just and proper.

                                             Respectfully submitted,
                                             SPECTOR GADON ROSEN VINCI PC

                                             /S/ dew 8.
                                             Alan B. Epstein
                                             Attorneys for Plaintiff
                                             Cassidy Poser

Dated: November 11, 2019




                                        16


                                                                           Case ID: 181103001
  Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 41 of 69




                          CERTIFICATE OF SERVICE

      I, Alan B. Epstein, Esquire certify that the forgoing Civil Action

Complaint has been filed electronically and will be available for viewing

downloading from the Court's Electronic Case Filing System by registered

Counsel for Kutztown University and Aramark Food and Service Support

Group, Inc . I further certify that a copy of the foregoing Complaint will be

served on all other Defendants by and through the Sheriff of Berks County

pursuant to the Pennsylvania Rules of Civil Procedure.



                                      / s/ d4»»3. 8,,m»e»
                                      Alan B. Epstein, Esquire
Dated: November 11, 2019




                                                                            Case ID: 181103001
                                                                                                                                                I

             Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 42 of 69
         O




                                                                                                                                                g
                                                                                                                                                I
                                                                                                                                                I




                                                                                                    of'
                                                                                                      9            .kgg '~,\
                                                                                           v' 84 `
                                                                                                          ._



                                                                               Filed ,d  ah,so ~, gt¢8\by the
                                                                                                       i
                                                                              Of f ice
                                                                                       r
                                                                                       i              Rf cords                                      é


                                                                                   12         %av\ `                       W pm
                                                 VERIFICATION                                                             :'$5.'/
                                                                                              U
                                                                                            »(\
                                                                                                                          .4
                                                                                                  \'¢r`"'-"*-='            "w
                                                                                                     "`:.._. éfg fn1§1 4,+V`

                                                                                                                                    I .-.           8
                                                                                                                                                    I


                I, Cassidy Pyser hereby certify that I am the Plaintiff in the within action and authorized,

        in accordance with the applicable Pennsylvania Rules of Civil, Procedure, to make this
                                                                                                                                                    4




        verification to the attached Complaint. I hereby verify that the responses set forth 'm the                                                 ,.
                                                                                                                                                    ,Q
                                                                                                                                                     |


        foregoingdocument axe true and correct to the best of my knowledge, information and belie£
                                                                                                                                                        E

                                                                                                                                                        g
                                                                                                                                                        4

                I understand thhtthe statements made herein are made subject tithe penalties of 18

        Pa.C.S.A. §4904 relating to unsworn falsification to authorities .


                                                              is/
                                             O


                                                                                                                     a


                                                              Caéifdy Pys
        Dates 11           l 119

                                                                                                               |




                              4




                       a
                   9

                                                        4




9
                                                                                                                                      s




    9




                                                                 09
                                                                 4                      9
                                                                                                                                            I



                                   |
          Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 43 of 69



                                                                      m'
                                                                          L' y'%'i§88_@t °;;\
                                                                                  ¢" " \t =
                                                                     24
                                                                    J/
                                                                                               :i '   \. \
                                                             Filed aha   .Aiééstea
                                                                           i       8 by the
                                                                                       \

                                                            Office ~r QM              Ekgcords
                                                                     8
                                                                                f13142
                                                                                  ; l a I.
                                                                12                                    kJ g
                                                                                                   QUO/
                                                                                                    5%.  /' pm
                                                                           \43
                                                                             \     :_._.t~=» __.,.
                                                                                     . __.._..
                                                                          \`~".     73t§1g1_9',/"

                                                  .




        ..».\




L   .                                                                                         ..se ID: 181.103.001
Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 44 of 69

                                                                                         l
                                                                                         3
                                                                                         8
                                                                                         E

                                                                                         3
                                                                                         E




                                                                                         F




                      JUL 24, 20~16 AT 5:16 PM                                           L


                                                                                         1
                »..




                                                                                         r

                                                                                         5,




                                                                                         F




                                                                          .t""".,
                                                                    i
                                                                    .Ir     3
                                                                    'CF;\1*-\¢n 'it
                                                                                    .
                                                                                    ~e

                                                                                    4




               JUL 24, 2016 AT 5;26 PM
                                               Pyser v. Kutztown 000023
      Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 45 of 69




lipstick                                                                                           14
~~~       -       -*-"'mw6"2u At :r:rn'1==wz
                                     war   u...   nr   n~fv*+?¥*'*'\"'1 Staff t-»,;aV--f=gf=w~1'y.w~¢w ~"~4-n'e.*w .ed ,r   D n-»-H...».».r   »»=-»-   0 - r¢




           How to pick up Jewish chicks



                                                                                                                                  .fiI
                                                                                                                                    ;\
                                                                                                                              r     5
                                                                                                                             J
                                                                                                                                         I




                        r




                            AUG 22 AT 9:06 AM




                            AUG 22 AT 12240 PM

              Moving in on Wednesday


                                                                                                                                              1811030           an
       Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 46 of 69



lipstick                                                             l
           How to protect your watermelon farm




           ???
Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 47 of 69




                        EXHIBIT "DH
                                                                              I
      Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 48 of 69
          Case 5:19-CV-05581-JLS Document 9 Filed 12/30/19 Page 1 of 22
                                                                              E




                    IN THE UNITED STATES DISTRICT COURT
                  FORTHE EASTERN DISTRICT oF pEnn§&*L0'18£iv3§   p 3 3°
                                                         U5DC'EDPA
    CASSIDY PYSER                                        i;F3"D cnsam
    3228 Ellington Court                 CIVIL ACTION
                                                                          4

    Bensalem, PA 19020
                Plaintiff,               no. 19-5581
           v,                       /
     KUTZTOWN UNIVERSITY OF              JURY TRIAL DEMANDED
     PENNSYLVANIA ..
     15200 Kutztown Road'                                                     E
                                                                              i>


    Kutztown, PA 19530
                                                                              if
                                                                              lr



           and
     ARAMARK FOOD AND SUPPO
    'SERVICE GROUP, INC.
     2400 Market Street
     Philadelphia, PA 19103
           and                                                                1,
                                                                              I,



     MELISSA VANDERPOOL
     DESIREE REA  ` §ONERI*
    JESUS PENA, and
     UNIDENTIFIED JOHN DOE
     CAMPUS SECURITY
     POLICE OFFICERS, all act if
    their individual capacities,'
    c/o~Kutztown University of
    Pennsylvania
    15200 Kutztown Road
    Kutztown, PA 19530
          and
    PAULMACK and
    CHRISTOPHER WALLACE,
    c/o Aramark Food and Support
    Service Group, Inc.
    2400 Market Street
    Philadelphia, PA 19103
                Defendants .

                     . AMENDED CIVIL ACTION COMPLAINT




a
       Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 49 of 69
           Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 2 of 22



          Plaintiff Cassidy Pyser ("Plaintiff" or "Pyser"), by her undersigned

    attorneys, avers as follows in support of the allegations and causes of action set

    forth in this Amended Complaint against the named Defendants:

                             INTRODUCTORY STATEMENT

          1.    Plaintiff brings this action to redress claims arising from the actions

    and inactions effected by the Defendants individually and in concert to deprive

    her of her common law and constitutional rights in connection with her

    attendance as a fully matriculated student for two years at Kutztown University

    ("Defendant Kutztown" or the "University") located in Kutztown, Pennsylvania.

          2.      More specifically, the following paragraphs document that alter

    Defendant Kutztown fraudulently induced Plaintiff to attend and reside at the

    University by promising a safe educational and residential environment, the

    Defendants, individually and collectively directly created the danger that

    allowed Plaintiff to be thevictim of outrageous and uncorrected anti-Semitic

    acts and behaviors that caused her great emotional harm and required her to

    leave her studies at Kutztown University before the start of her third year.

    Moreover, Defendant Kutztown and its named individual employees caused the

    danger and, in turn, the harm that was reasonably foreseeable caused to

    Plaintiff, who as an individual of the Jewish faith was a reas'onably'foreseeable

    victim, acted with culpability that shocks the conscience, and caused the

    Plaintiff to be more vulnerable to danger that it created on campus.

          3,     The Defendants' individual and collective conduct formed a

    conspiracy that was grossly indifferent to Plaintiffs constitutional and common
r
                                             2
       Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 50 of 69
           Case 5:19-cv-05581~JLS Document 9 Filed 12/30/19 Page 3 of 22



    law rights and has caused her permanent and irreparable psychological harm,

    malting a significant compensatory and punitive damages awards appropriate.

                                       THE PARTIES

          4.    Plaintiff Cassidy Pyser is a resident and citizen of the

    Commonwealth of Pennsylvania and currently resides at 3228 Ellington Court,

    Bensalem, PA 19020.

          5.     At all times relevant to the present Complaint, Plaintiff (born

    September 18, 1996) was a fully matriculated student at Kutztown University

    from September 2015 through May 2017 .

          6.    Defendant Kutztown is an accredited institution of higher learning
I


    associated with of the Pennsylvania State System of Higher Education

    ("PASSHE"). Defendant Kutztown's principal place of business is located at

    15200 Kutztown Road, Kutztown, PA 19530.

          7.     As reflected on its public website, the University boasts student

    enrollment of nearly 9,000 students from across the United States and the

    world, almost fifty percent (50%) of whom live in residence halls iaNthe

    University campus.

          8.     Kutztown University was founded in 1866 as Keystone Normal

    School, became Kutztown State Teachers College in 1928 and Keystone State

    College in 1960. It achieved University status in 1983.
I
          9.     The University publicly professes not to discriminate in educational

    opportunity on the basis of, inter alia, religion.


                                              3
I
I
r
I
   Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 51 of 69
       Case 5:19-cv-05581-.JLS Document 9 l=iled12/30/19 Page4 of 22



       10.   While associated with other Universities that are related through

PASHHE, Defendant Kutztown is governed by a Counsel of Trustees ("COT")

consisting of eleven members who set the educational and operational policies

of Defendant Kutztown.

       11.   On information, knowledge and belief, Defendant Kutztown is

largely and independently supported by the tuition payments of its students

that, like other institutions of higher learning associated with PASHHE, are

determined by the Kutztown COT in accordance with, inter alia, its geographical

location .

       12.   On information, knowledge and belief, the COT of Defendant

Kutztown has the power to and does solicit monies from alumni and other

donor sources to fund its operations and maintains accounts separate and

apart from the funds of other PASHHE institutions to hold such funding.

       13.   On information, knowledge and belief, the debts and obligations of

Defendant Kutztown, including contractual and other claims brought against it

are binding on that entity and do not constitute claims against the

Commonwealth of Pennsylvania without the voluntary agreement of the state to

accept such obligations.

       14.   While at all times applicable to the present Amended Complaint,

Defendant Kutztown was acting under the color of law, the Defendant Kutztown

and the named individual employees ofDefendant Kutztown acting in their

individual capacities (Melissa Vanderpooi, Desiree Reasoner, Jesus PeNa, and

the unidentified police officers) are not actors entitled to statutory protections
                                         4
   Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 52 of 69
       Case 5:19-cv-05581-.JLS Document 9 Filed 12/30/19 Page 5 of 22




and immunities extended to actual departments and agencies of the
                                                                    I
Commonwealth of Pennsylvania.

      15.    Defendant Aramark Educational Services LLC ("Aramark")1 is a

company incorporated and operating under the laws of the Commonwealth of

Pennsylvania with a principal place of business located at 2400 Market Street,

Philadelphia, PA 19103.

      16.    At all times applicable to the present matter, Aramark provided food

and dining services to students in the University's several dining halls at a fee

paid by each of the students participating, a function that traditionally is

provided by a governmental actor, thereby rendering Aramark a governmental

actor for all purposes related to the allegations in the present Amended

Complaint.

      17.    Defendants Melissa Vanderpool ("Vanderpool") (Assistant Director of

Residence), Desiree Reasoner ("Reasoner") (Director of Residence Life), Jesus

Peria l"Pe13a") (Deputy to University President Kenneth S. Hankinson for

compliance and equity and legal affairs), and the yet unidentified John Doe

Campus Security Police Officers ("Police Oflficers") are all residents and citizens

of the Commonwealth of Pennsylvania employed by the Defendant Kutztown

University in the capacities noted above.




1 By Stipulation entered in the Philadelphia Court of Common Pleas before removal, the
proper Aramark defendant is Aramark Educational Services, LLC. A separate
Stipulation to allow the appropriate amendment to the caption will be shortly filed in
this Court.
                                          5
   Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 53 of 69
       Case 919-cv-05581-JLS Document 9 Filed 12/30/19 Page 6 of 22



          18. At all times relevant to the present Complaint, each of them were

acting in their individual capacities under the color of law at Kutztown

University, 15200 Kutztown Road, Kutztown, PA 19530 and were responsible

for the safety of the students attending and living at the University.

          19.   Defendants Paul Mack ("Mack") (Aramark Resident Director) and

Christopher Wallace ("Wallace") (Aramark Director of Operations) are residents

and citizens of the Commonwealth of Pennsylvania who, at all times relevant to

the present Complaint, worked out of the local office of Aramark located at

15200 Kutztown Road, Kutztown, PA 19530.

          20.   At all times relevant to the present Complaint, Defendants Mack

and Wallace were acting as supervisory and policy-making employees of

Aramark serving and employing University students in the University's dining

halls .

                              VENUE and JURISDICTION

          21.   Venue and jurisdiction are proper in in this Court because

Defendant Kutztown and its individually named employees regularly conduct

business within the geographical boundaries of the Eastern District of

Pennsylvania (including the recruiting of students to attend the University) and

Defendant Aramark maintains its principal place of business therein.

          22.   This Court has jurisdiction to hear and resolve all of Plaintiffs

claims arising from contract and tort actions and actions in accordance with the

Pennsylvania Constitution as set forth herein and can hear and resolve all

issues relating to Plaintiffs claims arising from the constitutional protections
                                            6
   Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 54 of 69
       Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 7 of 22



afforded pursuant to the protections of federal constitutional rights brought

pursuant to the provisions of 42 U.S.C. §1983 in accordance with the governing

terms of 28 U.S.C. §§ 1331 and 1343.

                        RELEVANT FACTUAL HISTORY

      23.   Plaintiff first matriculated as a freshman student the University in

September 2015, intending to seek and secure a four-year college degree.

      24.   Her decision in that regard was based upon the representations

publicly made by the University that it provided to all students a safe

environment to under college studies free from any threats to that well-being

made, inter alia, on the basis of Jewish religious belief.

      25.   Moreover, despite an obligation to do so contractually and pursuant

the federal law known as the Clery Act (formally The Jeanne Clery Disclosure of

Campus Security Policy and Campus Crime Statistics, 20 U.S.C. §1092(i)),

Defendant Kutztown purposely and deliberately created a danger to putative

students of the Jewish faith by not properly advising or giving timely warnings

to incoming Jewish students and their parents in the Annual Campus Security

Reports mandated under the Clery Act that could represent a foreseeable threat

to the safety those students or include in the mandated Annual Campus

Security Reports .

      26.   Specifically, despite the fact that it was identified by the Anti-

Defamation League as having been targeted with another 17 Universities and

colleges by neo~Nazi and other hate groups, the University did not warn that the

campus and its immediate environs had been the target of outside white
                                          7
   Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 55 of 69
       Case 5:19-cV-05581-JLS Document 9 Filed 12/30/19 Page 8 of 22



supremacist groups and anti-Semitic postings including the posting of signs

throughout the campus area focused on the preservation of white American

culture and heralding neo-Nazi propaganda.

      27.   The UniverSity additionally did not publish that it intended to

abolish a University policy rule against the display of symbols of hate and

permitted by students in their residence hall of symbols of hate against Jews,

including the prominent display of Nazi swastikas and other hate-related

propaganda.

      28.   Those actions by the University were intentionally taken to convince

students that it provided a safe and secure environment that was free from

bigotry based on hatred of Jews and that students following Jewish faith would

not be the target of hate-related speech, threats and actions.

      29.   Those actions were taken solely for the purpose of not curtailing

student admissions and resulting additional tuition monies and in the context

of the social atmosphere of hatred toward followers of the Jewish faith,

constituted actions that shock all decency and morality.

      30.   In fact, despite its knowledge of hate-induced criminal activity, it

affirmatively withheld from the mandated Clery reports for the years preceding

Plaintiffs matriculation all the evidence of such hate-filled activity in or about

the campus .

      31.   If Plaintiff had been made aware of the hate-related activity on the

University campus and in the surrounding community constituting reportable

offences mandated both by the Clery Act as well as Defendant Kutztown's
                                         8
              Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 56 of 69
                  Case 5:19-CV-05581-JLS Document 9 Filed 12/30/19 Page 9 of 22



    contractual obligations to its students, she would not have accepted admission

    to the University.

                26.   As should have been anticipated by the Kutztown Defendants

    promptly following her admission, Plaintiff began experiencing discrimination

    on the basis of her Jewish faith, including statements and actions from

    roommate Erin Dibble's ("Erin") then-boyfriend.

                27.   Those hateful actions increased and while Erin was still her

    roommate, Plaintiff received from Erin text messages that were hateful,

    threatening and anti-Semitic. Copies of those messages are attached as Exhibit
I   (4   77
     AA

                28.   Additionally Plaintiff found that Erin had smashed her mezuzah, a

    Jewish religious symbol usually posted on an entry doorpost that consists of a

    piece Of parchment called a klaf contained in a decorative case and inscribed

    with specific Hebrew verses from the Torah.

                29.   Following those incidents, the hate-filled actions of Erin continued

    forcing Plaintiff to move from the dormitory room she shared with Erin and into

    the suite occupied by the student Resident Assistant, Allison Seibert ("Seibert")

    who was senior at the University.

                80.   Thereafter, through discussions with Plaintiff, Ms. Seibert became

    aware of the improper actions of Erin and reported that information on several

    occasions to her direct boss Defendant Vanderpool who in turn discussed the

    information with Defendant Reasoner.


                                                  9
         Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 57 of 69
             Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 10 of 22



           31.      No action was taken by any University employee despite the gravity

    of the accusations against Erin.

           32.      Shortly thereafter, Plaintiff attempted to eat at one of the assigned

    dining halls, only to be confronted by and refused service by Erin who was

    employed as a food server by Defendant Aramark.

           33.      That incident was reported by Plaintiff and a witness to the events

    in writing again to Defendants Vanderpool and Reasoner as well as to Aramark

    employees, Defendants Mack and Wallace.

           34.      Again no action was taken to resolve the ongoing discrimination or
\
    remove Plaintiff from the apparent dangers created by the defendants

    collectively.

           35.      Plaintiff also reported the clearly illegal discriminatory actions that

    she was suffering to the unidentified campus police officers and in turn to

    security head Jesus Pe13a who collectively also took no action to resolve the

    serious issues raised by Plaintiffs complaints.

           36.      The problems of racism and bigotry against Jews continued to

    escalate and a campus group called Kutztown Resists organized a march of

    students, faculty and local residents in response to the ongoing hate~filled Nazi

    propaganda posted and distributed on the University Campus targeted at Jews.

           37.      Thereafter, Plaintiff was forced to seek and receive psychological

    counseling in order to deal with the emotional distress and fear she was

    experiencing arising from the continued dangers created by the defendants

    collectively,
                                                10



     l
       Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 58 of 69
           Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 11 of 22



          38.      Based upon the complete failure of the Defendants, individually and

    collectively, to resolve the created danger of being exposed to the aforesaid the

    hate-filled actions and rhetoric causing the danger of which the Defendants

    were aware that Plaintiff was a victim, on May 2, 2017 Plaintiff announced and

    advised in writing she would not be returning to the University for the fall

    semester because of "anti-Semitism".

          39.      Plaintiffs last day at the University was May 27, 2017.

          40.      Since that time, and as a direct result of the psychological harm

    caused by the unlawful actions of the defendants collectively in creating the

r
    aforesaid danger, Plaintiff was required to miss the entire next semester of

    schooling.

          41.      Thereafter, Plaintiff matriculated as a full time student at another

    university where she has experienced great success in her studies and is

    scheduled to graduate with honors in the very near future.

          42.      Nevertheless, the actions of Defendants as aforesaid have caused

    Plaintiff to sustain harm, including economic damages, deprivation of the

    benefit of her bargains, and losses in tuition, as well as great emotional

    distress, humiliation and embarrassment.

          43.      The actions of the individual defendant were egregious, were

    affected willfully, maliciously, and with wanton disregard for Plaintiffs rights

    and were in all respects outrageous, thereby permitting compensation for an

    award of punitive damages against the appropriate individuals as cited

    hereinafter.
                                              11
       Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 59 of 69
          Case 5:19-CV-05581-JLS Document 9 Filed 12/30/19 Page 12 of 22




                                         COUNT 1
                                   BREACH O_Pj QONTRACT
                          [Against Defendant Kutztown University]
          44.    Plaintiff incorporates by reference paragraphs set forth hereinabove

    as if fully set forth in herein.

          45.    The actions of the University in not providing the implied promise of

    a safe environment to Plaintiff constitute an actionable breach of contract.

          44.       As a direct result of that breach, Plaintiff was caused to pay to the

    University monies for tuition, room and board, and fees of approximately

    $30,000.00 which properly must be returned to her.
I


           45.      Additionally, Plaintiff has been caused to lose a full semester of

    earnings and to expend additional sums in connection with her continuing

    educational pursuits that would not have been necessary if she had been able

    to continue her education at Kutztown.

                                         COUNT II
                               FRAUD IN THE INDUCEMENT
                          [Against Defendant Kutztown University]

           46.      Plaintiff incorporates by reference paragraphs set forth hereinabove

    as if fully set forth in herein.

           47.      Plaintiff was fraudulently induced to matriculate as a student at

    Kutztown University by the University's false assurance that she would be

    provided with an appropriate environment free of hate and bigotry to complete

    her studies .

           49.      Instead, Plaintiff was forced to leave the University based upon the

                                                12
   Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 60 of 69
      Case 5:19-cv-05581-JLS Do>cument 9 Filed 12/30/19 Page 13 of 22



oppressive presence of anti-Semitic actions and propaganda.

      50.    As a direct result Plaintiff has sustained harm, including economic

damages, deprivation of the benefits of her bargains, loses in future earnings

and losses in tuition, as well as great emotional distress, humiliation and

embarrassment.

                                    COUNT III
            VIOLATIONS OF THE PENNSYLVANIA CONSTITUTION
                      [Against Kutztown University]

      52.    Plaintiff incorporates by reference paragraphs set forth hereinabove

as if fully set forth in herein.

      53.    The actions of the University constitute a denial of due process and

equal protection guaranteed by the Constitutions of the United States and the

Commonwealth of Pennsylvania.

      54.    .As a direct result Plaintiff has sustained harm, including economic

damages, deprivation of the benefit of her bargains, losses of future earnings

and losses in tuition, as well as great emotional distress, humiliation and

embarrassment.

                               COUNT IV
TORTIOUS INTERFERENCE WITH PLAlNTIFF'S IMPLIED CONTRACT WITH
               DEFENDANT KUTZTOWN UNIVERSITY
           [Against Ararriark and all Individual Defendants]

      54.    Plaintiff incorporates by reference paragraphs set forth hereinabove

as if fully set forth in herein.




                                        13
   Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 61 of 69
       Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 14 of 22



      55.    The actions of the Defendants named in this Count were intended

to interfere with Plaintiffs contract with the University to attend as student for a

full four years and gain an appropriate education.

                                 COUNT V
             INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                          [Against All Defendants]

      56.    Plaintiff incorporates by reference paragraphs set forth hereinabove

as if fully set forth in herein.

      57.    Defendants' conduct was all extreme and outrageous and shocks

the moral conscience.

      58     Defendants engaged in this outrageous conduct with the intent of

causing emotional distress to Plaintiff, or in reckless disregard of the probability

of causing emotional distress to Plaintiff.

      59.    As a direct result of Defendants' conduct, Plaintiff has suffered and

will continue to suffer severe damages, including past and future loss of

compensation, physical injuries, extreme mental anguish, severe anxiety,

personal humiliation, painful embarrassment, disruption of her personal life,

and loss of enjoyment of the ordinary pleasures of everyday life.

      60.    Defendants' conduct was willful, wanton, outrageous and done with

a recldess disregard of the rights of Plaintiff and warrants an award of punitive

damages against Aramark and the individual defendants.

                                COUNT VI
              NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                         [Against All Defendants]

       61.   Plaintiff incorporates by reference paragraphs set forth hereinabove
                                         14
   Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 62 of 69
       Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 15 of 22



as if fully set forth in herein.

      62.    Defendants engaged in this conduct negligently causing emotional

distress to Plaintiff in recldess disregard of the probability of causing emotional

distress to Plaintiff.

       63.   As a direct result of Defendants' conduct, Plaintiff has suffered and

will continue to suffer severe damages, including past and future loss of

compensation, physical injuries, extreme mental anguish, severe anxiety,

personal humiliation, painful embarrassment, disruption of her personal life,

and loss of enjoyment of the ordinary pleasures of everyday life .

       64.   The actions of Aramark and the individual Defendants were willful,

wanton, outrageous and done with a reckless disregard of the rights of Plaintiff

and warrant an award of punitive damages .

                                    COUNT V11
                              PROMISSORY ESTOPPEL
                    [Against Defendant Kutztown University]

       65.   Plaintiff incorporates by reference paragraphs set forth hereinabove

as if fully set forth in herein.

       66.   In Pennsylvania, a claim for promissory estoppel requires three

elements: (l) "the promiser made a promise that he should have reasonably

expected to induce action or forbearance on the part of the promises", (2) the

promisee took action or refrained from action in reliance on the promise; and (3)

enforcing the promise is the only way to avoid injustice.

       67.    As described more fully above, Defendant Kutztown University, for

its own benefit and on its own behalf made implied promises and assurances to
                                         15
       Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 63 of 69
          case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 16 of 22



    Plaintiff that she would be provided a safe and unbiased environment while

    attending and living on the premises of its campus .

          68.    Plaintiff reasonably relied upon these representations and

    assurances, to her emotional and economic detriment.

          69.    In accordance with the principles of Pennsylvania law, enforcing

    Defendants' promises and paying Plaintiff what she is owed iS the only way to

    prevent an injustice to her.

                               COUNT VIII
      CONSPIRACY TO VIOLATE CONSTITUTIONAL RIGHTS, 42 U.s.c. §1983
              [Against Aramark and all individual Defendants]
F



          70.    Plaintiff incorporates by reference paragraphs set forth hereinabove

    as if fully set forth in herein.

          71.    The actions taken by the Defendants named in the Count were the

    result of and taken in furtherance of a conspiracy to violate Plaintiffs rights

    under the United States Constitution to be free of actions taken against her

    because of religious expression.

          WHEREFORE. Plaintiff demands judgment against the several defendants

    named herein, jointly and severally as permitted under the several counts set

    forth above, including compensatory, consequential and punitive damages

    (where the latter is appropriate), attorneys' fees and the costs of litigation.




                                             16




I
Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 64 of 69
     Case 5:19~cv-05581-JLS Document 9 Filed 12/30/19 Page 17 of 22




                                SPECTOR GADON ROSEN VINCI P.C.




                                By:   Isl d4»»B. 4M¢a~
                                      Alan B. Epstein, Esquire
                                      Johan Ashrafzadeh~Kian, Esquire
                                      Pa. Atty. I.D. Nos. 2346/314994
                                      1635 Market Street Seventh Floor
                                      Philadelphia, PA 19103
                                      (215) 241-8888
                                       aepstein@sgn2law. com
                                      jkian@sgrulaw. com


                                      Attorneys for Plaint
                                      Cassidy Pyser




                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                ...
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                ...
                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                . .
                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                . .
                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                . .
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                ...
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                . .
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                . .
                                                                                                                                                                                                                                               ....
                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                               . .
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               ...
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                ...
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                               . .
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               ...
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               . .
                                                                                                                                                                                                                                               . .
                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                               ....
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                               ...
                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                               ...
                                                                                                                                                                                                                                                 ....

                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                 ...
                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                               . . ..        .




                                                                                                                                                                                                                                                 . .


                                                                                                                                                                                                                                                 .        .

                                                                                                                                                                                                                                                         . ..




                                                                                                                                                                                                                                                     .. .




                                                                                                                                                                                                                                                     .. .




                                                                                                                                                                                                                                                 .       .


                                                                                                                                                                                                                                                 . .


                                                                                                                                                                                                                                                         . .




                                                                                                                                                                                                                                                         .


                                                                                                                                                                                                                                                 . ...




                                                                                                                                                                                                                                                 . . .




                                                                                                                                                                                                                                                     . ..



                                                                                                                                                                                                                                                 . .


                                                                                                                                                                                                                                                 .


                                                                                                                                                                                                                                                 .

                                                                                                                                                                                                                                                 . .

                                                                                                                                                                                                                                                 .       .


                                                                                                                                                                                                                                                 .


                                                                                                                                                                                                                                                     .

                                                                                                                                                                                                                                                     . .




                                                                                                                                                                                                                                                 ......




                                                                                                                                                                                                                                                 .


                                                                                                                                                                                                                                                 .

                                                                                                                                                                                                                                                 . ..




                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                      ..




                                                                                                                                                                                                                                                     . .. .




                                                                                                                                                                                                                                                 . .


                                                                                                                                                                                                                                                 ...
                                                                                                                                                                                                                                                   ..




                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               ...
                                                                                                                                                                                                                                               ....




                                  17




                                               ......... ...................................................................................................................................................... ..............   ...........
    Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 65 of 69
        Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 18 of 22




                                                                               !

                                                                               E




                                                                               la




                                                                               i.




                                                                               ::



                                                  c

i

                                                                               12




                                                                               2




                                                                               J
                                                                               8




                                                                         -an
                                                                               1
    Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 66 of 69
       Case 5:19-cv-05581-JLS Document 9 Filed 12/30/19 Page 19 of 22

                                                                           6




                                                                                     g




r

                    JUG 24, 2016 AT Sri 6 W                                          F




                                                                               i    l
                                                                               !
                                                                               I

                                                                                     l~

                                                                                     f




                                                                                     [8
                                                                                     L
                                                                                     II


                                                                                    II
                                                                                    I
                                                                                     8


                                                                                     8

                                                                                    lL

                                                                                    I.

                                                                                    |
                                                                                    i
                                                                               I     I,




                                                                                     |=




                                                                                     .
                                                                                     5
                                                                                     g
                                                                                     r..
                                                                                     Q
                                                                                     L




                                                                               3

                                                                               3
                                                                               3
                   JUL 24, 2016 AT 5:26 pM
                                                Pyser v. Kutztown 000040




                                                                                    g
                                                                                     g
                                                                                   .g
         Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 67 of 69
            Case 5:19-CV-05581-JLS Document 9 Filed 12/30/19 Page 20 of 22




I
E


i
i
    lipstick                                                      l
I
!
                                Arm LU: F\l"IU'.UD l"'lVI
                          w 9-.44       .-».»\s .
                                    J               -=   ..»~



I
                    2 1
                                                                                                          8




               How to pick up Jewish chicks
                                                                                                          F



                                                                                                          E
                                                                                                          I


                                                                                                          I
                                                                                                          I
                                                                              4.
                                                                                                     I
                                                                                                     I
                                                                                                     II
                                                                                                     i
                                                                                                     !


                                                                                                          l

                                                                                                          ii
                                                                                                           i
                                                                                                          I
                                                                                                           i,


                               AUG 22 AT.9:06 AM




                                                                                                     i
                             /-\U(3 22 AT 12:40 V'M                                                  I
                                                                                                     g
               Moving in on Wednesday

                                                                                                     3

                                                                                    ...,,, .......
                                                                      .-...        ....-...n
     Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 68 of 69
         Case 5:19-cv-05581-JLs Document 9 Filed 12/30/19 Page 21 of 22
                                                   ~?4*fET*l 4"4*   vRwW¢faH¢*44*   ww1'=9t1 '*.2'-?',""§»v=,;; '




lipstick                                                               14
                      !




           How to protect your watermelon farm


                                                                                                                    I




                                                                                                                    1
                                                                                                                    3




                                                                                                                    I
                                                                                                                    3




           ???




                                                  Pyser v. Kutztown 000042
    Case 5:19-cv-05581-JLS Document 15-2 Filed 01/24/20 Page 69 of 69
       Case 5:19-CV~05581-JLS Document 9 Filed 12/30/19 Page 22 of 22



                            CERTIFICATE OF SERVICE

      I, Alan B. Epstein, Esquire certify that the forgoing Civil Action

Complaint has been filed and sent to all registered Counsel for Kutztown

University and Aramark Educational Services, LLC. I further certify that a

copy of the foregoing Amended Complaint will be served on all other

Defendants who are not yet represented but have been served with the original

Complaint filed in the Philadelphia Court of Common Pleas and on counsel for

their Aramark Educational Services, LLC employer pursuant to the applicable

Rules of Civil Procedure.



                                      / §/ 44w. 8,»¢=f¢»a~
                                           Alan B. Epstein, Esquire
